Exhibit 10.4

 

PMPA FRANCHISE AGREEMENT

 

BETWEEN

 

Lehigh Gas Wholesale LLC

as the “Distributor”, with an address of:

702 West Hamilton Street, Suite 203, Allentown, PA 18101

 

AND

 

Lehigh Gas — Ohio, LLC

as the “Franchise Dealer”, with an address of:

702 West Hamilton Street, Suite 203, Allentown, PA 18101

 

EFFECTIVE DATE: October 30, 2012

 

END DATE: October 30, 2027

 

“Marketing Premises”:

The Premises identified on the attached Exhibit A — LGO Site List

 

“Branded Supplier”:

The Branded Suppliers identified on the attached Exhibit A — LGO Site List

 

--------------------------------------------------------------------------------


 

PMPA FRANCHISE AGREEMENT

 

This PMPA Franchise Agreement (“Agreement”) between the Distributor and
Franchise Dealer, takes effect on the Effective Date (Distributor and Franchise
Dealer are hereinafter collectively referred to as the “Parties”).  Capitalized
Terms are as identified on the cover page of this Agreement or as otherwise
defined herein.

 

ARTICLE I

GRANT

 

1.1                                   PMPA Franchise Relationship. By this
Agreement, the Parties establish a “Franchise” and a “Franchise Relationship” as
defined by the Petroleum Marketing Practices Act, 15 U.S.C. Sections 2801-2806
(the “PMPA”). Subject to the terms and conditions of this Agreement:

 

(a)                                  Distributor grants Franchise Dealer the
right to use those Proprietary Marks specified by Distributor from time to time
for use in connection with the sale of the Products (as defined in Section 2.1)
at the Marketing Premises;

 

(b)                                 Franchise Dealer shall exclusively purchase
the Products from Distributor for retail sale at the Marketing Premises; and

 

(c)                                  Distributor grants Franchise Dealer the
right to sell Products at the Marketing Premises a retail motor-fuels business
(the “Motor Fuels Business”).

 

1.2                                   Related Businesses. Subject to the terms
and conditions of this Agreement,

 

(a)                                  Distributor grants Franchise Dealer the
right to operate at the Motor Fuels Business at Marketing Premises as well as
the additional related business(es) identified in Section 1.2(c) (the “Related
Businesses”*), if any, and to use in connection with the Related Businesses the
Proprietary Marks specified by Distributor from time to time for use in
connection with the Related Businesses.  Franchise Dealer may operate a Related
Business only if Franchise Dealer complies with Distributor’s requirements for
that Related Business including those requirements contained in Article IV and
in the attachments referred to in Section 1.3. If Franchise Dealer fails to
comply with the requirements for a Related Business, without limiting
Distributor’s other rights or remedies under applicable Law or under this
Agreement or a related or supplemental agreement including termination or
non-renewal of this Agreement and the Franchise Relationship, Distributor may
require Franchise Dealer to stop operating the Related Business at the Marketing
Premises.

 

(b)                                 During the Term, Franchise Dealer shall
operate the Related Businesses at the Marketing Premises and shall not operate
any other businesses or activities at the Marketing Premises or change, delete
or add a Related Business unless agreed in writing by the Parties. Nothing
contained in this Section 1.2 may be construed as limiting or preventing
Distributor from changing, deleting or adding:

 

(i)                                     a Related Business if this Franchise
Agreement is terminated or non-renewed or upon the termination or non-renewal of
any supplemental or related agreement,

(ii)                                  any Proprietary Marks used in connection
with a Related Business, or

(iii)                               a Related Business as permitted under an
agreement relating to that business.

 

(c)                                  The Related Businesses permitted under this
Agreement consist only of those business identified on Exhibit A attached to
this Agreement.

 

1.3                                   Related Business Attachments.  In
operating Related Businesses, Franchise Dealer shall comply with Distributor’s
requirements for that Related Business which when provided to Franchise Dealer
and acknowledged by Franchise Dealer, in writing, shall be deemed incorporated
into this Agreement.

 

1.4                                   No Exclusive Marketing Rights. This
Agreement and the Franchise Relationship created by this Agreement do not give
Franchise Dealer an exclusive right in any market or geographic area to sell the
Products or conduct any of the Related Businesses. At Distributor’s sole
discretion, it and its Affiliates may compete with Franchise Dealer by any
means, including but not limited to by:

 

(a)                                  supplying or continuing to supply at
locations of its choice Products and other motor fuels to others; or

 

(b)                                 directly selling motor fuels or operating
retail service stations, convenience stores, automotive repair and other
services, and other related businesses, at locations of its choice.

 

1.5                                   Term. The term of this Agreement shall
begin on Effective Date identified on the cover page to this Agreement, and end
on End Date identified on the cover page to this Agreement, unless terminated
earlier under the provisions of

 

--------------------------------------------------------------------------------


 

this Agreement (the “Term”). By writing furnished to Franchise Dealer,
Distributor may grant temporary extensions of the Term for periods not exceeding
180 days for each extension. An extension is not to be construed as a renewal of
this Agreement or of the Franchise Relationship.

 

1.6                                   No Franchise Dealer Right to Purchase.  No
provision of this Agreement, including any provision of this Article I, shall be
construed as granting Dealer a right to purchase any of the Marketing Premises.

 

1.7                                 Lease/Sublease for Marketing Premises.  The
Franchise Dealer, as tenant, and certain affiliates of Distributor, as landlord,
are parties to certain Lease/Sublease Agreements for the Marketing Premises
(each a “Lease/Sublease” and collectively, the “Leases/Subleases”).  Franchise
Dealer agrees that in the event that the Lease/Sublease for a particular
Marketing Premises is terminated pursuant to the terms of such Lease/Sublease,
then the Franchise Dealer and Distributor shall execute an amendment to this
Agreement which shall delete the applicable Marketing Premises from Exhibit A
and, except for those provisions of this Agreement that expressly survive the
expiration or termination of this Agreement, such Marketing Premise shall
thereafter be deemed severed from this Agreement.

 

ARTICLE II

PURCHASE AND DELIVERY OF PRODUCTS

 

2.1                                   Purchase Obligation.

 

(a)                                  Franchise Dealer shall use good-faith and
best efforts to maximize the sale at the Marketing Premises of the Products.
“Products” means motor fuel which is:

 

(i)                                     sold by Distributor to Franchise Dealer;
and

 

(ii)                                  specified in the schedule entitled
“Purchase Schedule” attached hereto as Exhibit B and incorporated into this
Agreement (the “Purchase Schedule”).

 

(b)                                 Franchise Dealer agrees to buy and receive
directly from Distributor all Products sold by Franchise Dealer from the
Marketing Premises.

 

2.2                                   Prices. The price per gallon to be paid by
Franchise Dealer shall be the Distributor’s price pursuant to the pricing
methodology specified in the Purchase Schedule attached hereto as Exhibit B. 
All prices charged by Seller are subject to the provisions of applicable law.

 

2.3                                   Terms of Payment. Franchise Dealer shall
pay all amounts due Distributor under this Agreement in U.S. currency in the
manner specified by Distributor; and pay for Products and services prior to
delivery and provision of Products and services.

 

The method of payment specified by Distributor may include Distributor’
electronic settlement program, automated direct debit system, certified check,
bank or other financial-institution check or any other method as Distributor may
designate from time to time. Distributor may charge, and Franchise Dealer shall
pay, fees as Distributor may from time to time specify and as are permitted by
Law, for any late payments, for any checks or bank or other
financial-institution debits that are not honored by Franchise Dealer’s bank or
other financial institution or are otherwise returned or reversed by Franchise
Dealer’s bank or financial institution. If, as a result of any dishonored checks
or debits, Distributor may also charge, and Franchise Dealer shall pay, fees as
Distributor may from time to time specify and as are permitted by Law, which
fees are determined by Distributor to recoup its costs and expenses in
administering Franchise Dealer’s payments under this Agreement.  Cash discounts,
if any, do not apply to taxes, freight charges or container charges, if any.
Distributor may withhold, setoff or recoup any amount due and owing Franchise
Dealer or held by Distributor on behalf of Franchise Dealer under this
Agreement, any related or supplemental agreement or any other agreement between
the Parties from or against any amount owed by Franchise Dealer to Distributor
and/or any of its related or affiliated entities. In the event there are
additional business transactions between Franchise Dealer and Distributor and/or
any of Franchise Dealer’s related or affiliated entities or individuals,
including without limitation those relating to credit sales of products other
than those identified herein or promissory notes, then such payments that are
not clearly designated shall be applied by Distributor in the following order of
priority:  (i) trade accounts, (ii) promissory notes, (iii) other amounts due
under any other agreement or transactions.

 

If at any time the financial responsibility of Franchise Dealer shall be deemed
impaired or unsatisfactory to Distributor, or should Franchise Dealer be in
arrears in Franchise Dealer’s account(s) with Distributor, Distributor may
require, as a condition of making further deliveries under this Agreement,
payment by Franchise Dealer of all past due accounts and cash payment for all
future deliveries.

 

2.4                                  Credit.  In its sole discretion,
Distributor may extend credit to Franchise Dealer on terms and conditions as
specified by Distributor, and Distributor may modify the terms and conditions of
credit, or revoke credit, at any time or from time to time. If any agreement to
provide credit is extended by Distributor to Franchise Dealer, such agreement
shall be reflected in the Credit Provisions attached to this Agreement as
Exhibit C.

 

--------------------------------------------------------------------------------


 

2.5                                   Deliveries. Distributor will deliver
Products to the Marketing Premises on terms and conditions as specified by
Distributor in its sole discretion from time to time. Franchise Dealer shall
take all actions necessary to facilitate the receipt of deliveries, including
prompt removal of snow and ice from all fill cap areas. Distributor may, but is
not obligated to, make single deliveries of Product of less than its standard
full load delivery quantity as specified by Distributor from time to time. In
that event, Distributor may in its sole discretion, charge Franchise Dealer
delivery charges for its standard full load delivery quantity.  Franchise Dealer
shall participate in and comply with Distributor’ Product delivery programs and
policies in effect from time to time. If Franchise Dealer fails to comply with
or participate in Distributor’ delivery program or policy, without limiting any
other remedies available to Distributor, Franchise Dealer shall pay to
Distributor a reasonable charge imposed in accordance with Distributor’ delivery
policy or program to recover administrative or delivery costs resulting from
Franchise Dealer’s noncompliance with the program or policy.  Franchise Dealer
shall accept delivery of Product whether or not Franchise Dealer or anyone else
representing Franchise Dealer is on the Marketing Premises to receive the
delivery. Franchise Dealer shall pay for all Product delivered.  Passage of
title and risk of loss shall be at the point of delivery.

 

2.6                                   Other Terms and Conditions of Sale.
Franchise Dealer shall use the dispensing and storage facilities that are owned
or provided by Distributor or its affiliates, bearing the Branded Supplier name
or Proprietary Marks for the storage or sale of the Products. Franchise Dealer
shall purchase and resell the Products, and use the Proprietary Marks, brand
names and packaging as determined by Distributor and Branded Supplier.
Distributor may, at any time, add new products or change the grade,
specifications, characteristics or delivery package, brand name or other
distinctive designation of any Product sold by Distributor under this Agreement,
and the Products so added or changed are subject to this Agreement.  Distributor
may discontinue the sale of any Product without affecting other rights or
obligations of Distributor and Franchise Dealer under this Agreement.  As
between Distributor and Franchise Dealer, and subject to all applicable law,
only Distributor has the right to determine what Products will be offered at the
Marketing Premises.

 

2.7                                 Distributor Product Certification.
Distributor certifies that to the best of its ability and to the extent in its
control, at the time of delivery, the Products delivered by it will comply with
all fuel requirements under applicable Laws in effect at the time of delivery in
the area of the Marketing Premises.

 

2.8                                   Franchise Dealer Product Control;
Safeguards. Franchise Dealer shall exercise the highest degree of care and
diligence in handling, storing, selling and using Products delivered to the
Marketing Premises. Franchise Dealer shall not cause or allow any contamination,
mixing or adulteration of any Products. Franchise Dealer shall not sell, or
offer for sale, from the Marketing Premises, Products which are contaminated or
adulterated or fail to meet the Distributor’s requirements. Distributor may
refuse to make Product deliveries into any tank until, in Distributor’s
judgment, such quality problems or any problems associated with the storage
tank(s) and appurtenances thereto are corrected. Franchise Dealer also shall:

 

(a)                                  protect Product from adulteration, mixing
or contamination by water or other substances;

 

(b)                                 comply with the provisions in the
Leases/Subleases and all applicable environmental laws, regulations, rules, and
standards;

 

(c)                                  inspect all storage tanks daily for water
accumulation; where automated water readings are used, a manual stick reading
shall be performed and recorded at least monthly to confirm the accuracy of the
automated reading;

 

(d)                                 comply with any procedures developed by
Branded Supplier and/or Distributor from time to time to safeguard the integrity
of all Products sold from the Marketing Premises;

 

(e)                                  immediately notify Distributor by telephone
and confirmed in writing:

 

(i)                                     of any suspicion that Product is
contaminated, mixed or adulterated,

 

(ii)                                  if water exceeds 1 inch depth in any tank,

 

(iii)                             of any governmental testing or sampling or
testing or sampling by any other person, of Products at the Marketing Premises,
or

 

(iv)                              of any suspicion that any Product has been
released to the environment from any tank, line or other source at the Marketing
Premises;

 

(f)                                  if requested, provide Distributor with the
results of any test of Product conducted by or for the Franchise Dealer and
permit Distributor to conduct tests as Distributor may determine;

 

(g)                               upon any suspicion of adulteration, mixing,
contamination of any Product, take such action as Distributor may direct;

 

(h)                                 where blending dispensers are utilized, use
blending ratios as directed by Distributor; and

 

--------------------------------------------------------------------------------


 

(i)                                     immediately stop sales of any product
whose storage tank contains 1 inch of water or more.

 

2.9                                   Effect of Quality Violations; Samples.
Franchise Dealer acknowledges that the sale of quality products the customer can
trust is one of Franchise Dealer’s fundamental commitments and obligations under
this Agreement.  Franchise Dealer’s failure to comply with the obligations under
Section 2.8 constitutes a failure by Franchise Dealer to comply with a
reasonable and materially significant provision of this Agreement and the
Franchise Relationship.  Franchise Dealer shall permit Distributor and/or
Branded Supplier, its employees, agents and contractors to enter the Marketing
Premises at all reasonable times to obtain Product samples and review of all
Franchise Dealer’s documents and records relating to compliance with Section
2.8.

 

2.10                             Product Quality or Quantity Claims. Distributor
is not liable to Franchise Dealer for any defect in quality (including failure
to meet the requirements under Section 2.7), or shortage in quantity, of any
Products delivered, unless:

 

(a)                                  Franchise Dealer gives Distributor notice
of the claim of quality defect or shortage in quantity or disputes or
disagreements regarding the prices charged for the price of product within 96
hour after delivery; and

 

(b)                                 Franchise Dealer provides Distributor and
all federal or state regulatory agencies, including their designated
sub-contractors, with reasonable opportunity to inspect the Products and take
test samples.

 

ARTICLE III

CONFIDENTIALITY

 

3.1                                 Confidentiality. Franchise Dealer
acknowledges that Distributor and/or Branded Supplier may be disclosing and
transmitting to it certain confidential and proprietary information of Seller
and/or Branded Supplier, including without limitation guidelines, manuals,
methods, policies, procedures, programs, software, firmware, specifications,
standards (both operational and visual), strategies, and other related
information (“Confidential Information”) in connection with Franchise Dealer’s
operation of the Marketing Premises.  Except where otherwise required by law,
Franchise Dealer shall:  (i) treat and maintain Confidential Information as
confidential;(ii) use Confidential Information only for the operation of the
Marketing Premises under this Agreement; and (iii) restrict disclosure of
Confidential Information only to Franchise Dealer and its officers, directors
employees, contractors or agents who are directly connected with the performance
of work and require knowledge of the Confidential Information.  Franchise Dealer
may not use, or cause or permit to be used by, or disclose to, or cause or
permit to be disclosed to, third parties any Confidential Information for
purposes other than operating the Marketing Premises under this Contract.  This
Agreement, including all Exhibits hereto, and all terms contained herein, are
also considered Confidential Information.

 

3.2                                 Failure to Comply/Survival.  Franchise
Dealer acknowledges that any failure to comply with the requirements of this
Article III. will cause Distributor and/or Branded Supplier irreparable injury. 
The provisions of this Article III. shall survive the expiration or earlier
termination of this Agreement and apply to all Confidential Information
disclosed or transmitted to Franchise Dealer during the Franchise Relationship,
whether prior to, during or after the expiration, termination, or nonrenewal of
this Agreement, and justify termination of this Agreement in the sole discretion
of Distributor.

 

ARTICLE IV

PROPRIETARY MARKS

 

4.1                                   Use of Proprietary Marks. In using the
Proprietary Marks, Franchise Dealer shall:

 

(a)                                  Subject to the approval of Distributor and,
where applicable, Branded Supplier, Distributor grants to Franchise Dealer the
non-exclusive right to use the Proprietary Marks at the Marketing Premises in
connection with the advertising, marketing, and resale of the petroleum products
purchased from Distributor under this Agreement.  Franchise Dealer agrees that
petroleum products of others will not be sold by Franchise Dealer under the
Proprietary Marks.  Franchise Dealer understands and agrees that Branded
Supplier retains the right, subject to requirements of law, to withdraw the
right to use such Proprietary Marks from Franchise Dealer at any time. 
Franchise Dealer understands, acknowledges, and agrees that Branded Supplier may
promulgate from time to time standards, policies, guidelines, procedures,
programs, requirements, specifications, strategies, and instructions
(“Guidelines”) regarding image, appearance, station operations, promotions,
advertising, the size and location of signs, the wearing of uniforms, and other
matters related to the sale of motor fuels under the Proprietary Marks. 
Franchise Dealer agrees that such Guidelines may be promulgated by any means,
including without limitation Distributor’s and/or Branded Supplier marketing
website, email or other electronic means.  Irrespective of the means by which
such Guidelines are promulgated, Franchise Dealer shall comply fully with the
Guidelines as they exist from time to time and cause its employees to do the
same.  Failure on the part of Franchise Dealer or Franchise Dealer’s employees
to comply fully with the requirements set forth in any such Guidelines shall be
grounds for termination of this Agreement.

 

(b)                                 It is further expressly understood and
agreed that Distributor shall have the right to substitute the trademarks,

 

--------------------------------------------------------------------------------


 

service marks, trade names, brand names, trade dress, logos, color patterns,
color schemes, design schemes, insignia, image standards and/or other brand
identifications.  In the event of such substitution, all references to the
Branded Products in this Agreement shall be deemed to refer to the substituted
Branded Supplier and all references to the Proprietary Marks herein shall be
deemed to refer to the trademarks, service marks, trade names, brand names,
trade dress, logos, color patterns, color schemes, design schemes, insignia,
image standards and/or other brand identifications of said substituted Branded
Supplier.

 

(c)                                  Upon termination, nonrenewal, or expiration
of this Agreement or prior thereto upon demand by Distributor, Franchise Dealer
shall discontinue the posting, mounting, display or other use of said
Proprietary Marks except only to the extent they appear as labels or
identification of products manufactured or sold by Distributor and are still in
the containers or packages designed or furnished by Distributor.  In the event
that Franchise Dealer fails to do so to the satisfaction of Distributor, subject
to applicable law, Distributor (i) shall have the right to enter the Marketing
Premises and cause any and all signage, placards, and other displays bearing the
Proprietary Marks to be removed from the Marketing Premises; and (ii) shall have
the right to use any means necessary to remove, cover or obliterate the
Proprietary Marks, including entry to the Marketing Premises, to do so.  In the
event the Distributor takes any such action hereunder, Franchise Dealer shall
bear all costs and expenses thereof, including without limitation the costs of
removing, obliterating, or covering the Proprietary Marks, attorney fees, and
other legal costs and expenses.  Franchise Dealer shall provide, upon
Distributor’s request, a list of all signage bearing the Proprietary Marks at
the Marketing Premises.  Under no circumstances will Franchise Dealer display
signage bearing the Proprietary Marks at the Marketing Premises without the
prior written approval of Distributor.

 

(d)                                 Franchise Dealer acknowledges and
understands that it is not Branded Supplier’s licensee of the Proprietary
Marks.  Franchise Dealer shall not shall not mix, commingle, blend, adulterate,
or otherwise change the composition of any of the product(s) purchased hereunder
and resold by Franchise Dealer under said Proprietary Marks with other products
or substances in any manner.

 

(e)                                  Franchise Dealer hereby gives Distributor
and Branded Supplier the right to enter the Marketing Premises and to examine at
any time, and from time to time, the contents of Franchise Dealer’s tanks or
containers in which said product(s) purchased hereunder are stored and to take
samples therefrom and, if in the opinion of Distributor or Branded Supplier, any
samples thus taken are not said Product(s) and in the condition in which
delivered by Distributor to Franchise Dealer, then Distributor may at its option
cancel and terminate this Agreement.

 

(f)                                    If there shall be posted, mounted, or
otherwise displayed on or in connection with the Marketing Premises any
Proprietary Marks or any other sign, poster, placard, plate, device or form of
advertising matter whether or not received from Distributor, consisting in whole
or in part of the name of Branded Supplier or Distributor owned or used by
Branded Supplier or Distributor in its business, Franchise Dealer agrees at all
times to display same in compliance with the standards, guidelines and
instructions of Branded Supplier and Distributor and to discontinue the posting,
mounting or display of same immediately upon Franchise Dealer’s ceasing to sell
motor fuels (or other products of Branded Supplier) under the Proprietary Marks
or, in any event, upon demand by Distributor or Branded Supplier.  Franchise
Dealer shall take no action, or otherwise do anything or fail to do anything
that will diminish, reduce, injure, dilute, or otherwise damage the value of the
Proprietary Marks or other trademarks or identifications of Branded Supplier.

 

(g)                                 While using the Proprietary Marks, Franchise
Dealer shall: (i) operate the Marketing Premises responsibly, with due care,
prudence, good judgment, and skill; (ii)  not engage in dishonest, fraudulent,
or scare-selling practices; (iii)  promote diligently the sale of motor fuel
from the Marketing Premises; (iv)  perform all services in a good, workmanlike
manner; (v)  keep the Marketing Premises, the driveways, parking spaces, and
sidewalks neat, clean and in good repair; (vi) keep the yards, lawns, shrubs and
other plantings neat and clean and free from weeds, debris, snow, ice, and
rubbish; (vii) comply with all laws, ordinances, rules and regulations of any
constituted public authority governing the use and occupancy of the Marketing
Premises and the conduct of Franchise Dealer’s business at the Marketing
Premises; (viii) ensure that no material in any form of a pornographic or
sexually explicit nature are displayed, used, stored, offered, rented or sold at
the Marketing Premises; and (ix) prohibit the consumption of alcoholic beverages
and the sale and use of illegal drugs or drug paraphernalia at the Marketing
Premises.

 

(h)                                 Franchise Dealer understands that Branded
Supplier may require retail service station dealers operating under the
Proprietary Marks and their employees to attend and complete Branded Supplier
conducted or sponsored training programs from time to time.  Franchise Dealer
shall attend and complete such training, or where Franchise Dealer is not an
individual, cause its employees to attend and complete such training as may be
required by Branded Supplier.  Distributor shall be under no obligation to bear
any costs or expenses associated with the attendance of Franchise Dealer or
Franchise Dealer’s employees at such training.

 

(i)                                     Franchise Dealer shall participate in
Branded Supplier’s image evaluation program, “mystery” or shop audit program, or
any other similar program, conducted or sponsored by Branded Supplier. 
Franchise Dealer shall promptly take corrective action as required by Branded
Supplier to bring the Marketing Premises into compliance with the Image and
Operations Guidelines. Franchise Dealer understands and agrees that

 

--------------------------------------------------------------------------------


 

Franchise Dealer’s failure to comply with any such program shall be a material
breach of this Agreement.

 

(j)                                     Franchise Dealer understands and
acknowledges that Distributor may install, or has installed, certain signage at
the Marketing Premises for the purpose of displaying the Proprietary Marks. 
Unless the parties hereto have agreed otherwise, Franchise Dealer agrees that
said signage shall remain the property of Distributor and that said signage may
not be removed, transferred, sold, or otherwise disposed of without the prior
written consent of Distributor.

 

(k)                                  While using the Proprietary Marks at the
Marketing Premises, Franchise Dealer shall conduct only such businesses or
activities at the Marketing Premises that are approved in writing by
Distributor.  Except as otherwise permitted, Franchise Dealer shall not use the
Proprietary Marks or Branded Supplier’s name as part of Franchise Dealer’s
corporate name or other name.

 

(l)                                     At no time may Franchise Dealer use any
trademarks, trade dress, logo types, or names confusingly similar to the
Proprietary Marks.

 

(m)                               Image and Trademark Standards; Promotion
Programs. Franchise Dealer shall use and display sales, marketing and
promotional materials provided by Distributor and/or Branded Supplier from time
to time, in the manner and for the time periods designated by Distributor and/or
Branded Supplier. Franchise Dealer shall ensure that all stationery, signage and
other printed materials used in connection with the Businesses bear the
Proprietary Marks in the form, colors, location and manner prescribed by
Distributor and/or Branded Supplier. Subject to applicable Laws, Franchise
Dealer shall participate fully in all Branded Supplier national promotional
programs including point-of-purchase programs.

 

ARTICLE V

OPERATIONS

 

5.1                                   Operation of Marketing Premises. Franchise
Dealer shall operate the Businesses in strict conformity with the methods,
procedures, standards and specifications as Branded Supplier or Distributor may
prescribe from time to time in writing. Without limiting the general
requirements of the immediately preceding sentence, the specific requirements of
this Article V. also apply.

 

5.2                                   Operating Hours.  Subject to applicable
Laws, Franchise Dealer shall prominently and clearly post the operating hours at
each Marketing Premises.  During the Term, operating hours may be modified only
by written agreement of the Parties.  Upon any renewal of this Agreement,
operating hours will be determined in accordance with Distributor’s hours of
operation policy in effect at that time.

 

5.3                                   Use of Marketing Premises. Franchise
Dealer shall:

 

(a)                                  use the Marketing Premises solely for the
operation of the Motor-Fuels Business and any Related Businesses;

 

(b)                                keep the Motor-Fuels Business open and in
normal operation for the periods specified in Section 5.2;

 

(c)                                  refrain from using, or permitting the use
of, the Marketing Premises for any other purpose or activity at any time; and

 

(d)                                 not allow the use of the Marketing Premises
in connection with any purpose prohibited by Law, covenant, condition or
restriction, including but not limited to, those identified in this Agreement
and the Exhibits attached hereto.

 

5.4                                   Maintenance Obligations. Subject to the
provisions of the Leases/Subleases, Franchise Dealer shall undertake, at its
expense, all maintenance and make all repairs, replacements, alterations and
additions as may be required to maintain the Marketing Premises in good repair
and condition including periodic cleaning, landscaping, repainting and repairs,
replacing obsolete signs, equipment and fixtures, and complying with any other
standards promulgated by Distributor or Branded Supplier from time to time.

 

5.5                                   Compliance with Laws; Covenants and
Restrictions. Franchise Dealer shall operate and maintain the Marketing Premises
and the Businesses in compliance with all applicable laws including those
concerning the environment, hazardous substances or waste, toxic substances,
right to know and occupational safety and health. Franchise Dealer shall comply
with all applicable covenants, conditions or restrictions applicable to the
operation and maintenance of the Marketing Premises and the Related Businesses. 
Franchise Dealer shall also comply with the Americans with Disability Act and
relevant or related state and local statutes.

 

5.6                                   Safety Procedures. Without limiting
Franchise Dealer’s status and obligations as an independent businessperson,
Franchise Dealer shall implement and maintain procedures for safe operation of
the Marketing Premises and the Businesses including safe cash handling and
employee training. Distributor and Franchise Dealer expressly

 

--------------------------------------------------------------------------------


 

acknowledge that Franchise Dealer has sole responsibility for the security of
all persons at the Marketing Premises including Franchise Dealer’s customers,
contractors and employees at the Marketing Premises. Nothing contained in this
Agreement is to be construed as:

 

(a)                                  an assumption by Distributor of any duty
owed by Franchise Dealer to any person including any customer, contractor or
employee of Franchise Dealer; or

 

(b)                                 giving Distributor the right to control
Franchise Dealer’s provision of security measures employed by Franchise Dealer
at the Marketing Premises.

 

5.7                                   Staffing. Franchise Dealer shall hire and
maintain a competent, conscientious and trained staff and shall take all steps
necessary to ensure that Franchise Dealer’s employees preserve good customer
relations and comply with requirements for dress and appearance as Distributor
and/or Branded Supplier may prescribe from time to time in writing.

 

5.8                                   Retail Credit and Debit Program. For so
long as Distributor offers to Franchise Dealer the opportunity to participate in
Branded Supplier’s or Distributor’ Retail Credit or Debit Program (“Program”),
Franchise Dealer shall comply with the Program, as it may be amended by Branded
Supplier or Distributor from time to time.

 

(a)                                  Franchise Dealer agrees to read and become
familiar with all applicable credit card instruction manuals and to maintain
them at the Marketing Premises for reference by the Franchise Dealer and its
employees, contractors and agents.  If Franchise Dealer fails to comply with the
instructions, and any related agreements, or other documents setting out
Franchise Dealer’s obligations relating to any retail credit and debit program,
including the requirement that Franchise Dealer take reasonable precautions to
prevent sales to unauthorized persons, Distributor may, in addition to any other
remedy that may be available to it including termination or non-renewal of this
Agreement and the Franchise Relationship, take any one or more of the following
actions as it deems necessary or appropriate in its sole discretion:

 

(i)                                     charge back to Franchise Dealer’s
account the amount of any credit or debit transaction and any losses incurred by
Distributor;

 

(ii)                                  on notice to Franchise Dealer, impose
special terms and procedures on Franchise Dealer’s participation in any such
Program; or

 

(iii)                             on notice to Franchise Dealer, exclude
Franchise Dealer from participation in the Program.

 

(b)                                 Franchise Dealer is in default of this
Agreement if:

 

(i)                                   Franchise Dealer fails to comply with the
instructions, and any related agreements, or other documents setting out
Franchise Dealer’s obligations relating to any such Program; or

 

(ii)                                  Franchise Dealer fails to pay promptly any
charge to Franchise Dealer’s account resulting from non-compliance.

 

Franchise Dealer shall, upon Distributor’ request, immediately return to
Distributor any manual credit card imprinter and electronic credit card point of
sale terminal leased to Franchise Dealer by Distributor.

 

5.9                                   Technological and Communication Updates.
Franchise Dealer acknowledges that the use of current technology and
communications systems in the operation of the Businesses is of critical
importance in meeting customer needs and preferences and adjusting to
competitive conditions.  Franchise Dealer further acknowledges that technology
and communications systems are expected to change over time requiring periodic
addition, replacement or updating of equipment or systems used in the
Businesses. Accordingly, Franchise Dealer shall:

 

(a)                                  as required by Branded Supplier and/or
Distributor in Franchise Dealer’s marketing area, install and maintain in good
operating condition, at Franchise Dealer’s expense:

 

(i)                                     a facsimile machine for sending and
receiving written communications;

 

(ii)                                  equipment that allows access to the
Internet, e-mail or other electronic-transmission or data-communications system
designated by Branded Supplier and/or Distributor; and

 

(iii)                               dedicated telecommunication lines for tank
monitoring or applicable communication as required by Distributor.

 

(b)                                 make other expenditures or investments as
may be reasonably required in writing by Branded Supplier and/or Distributor
from time to time to update equipment, technology and communications systems at
the Marketing Premises including the addition, replacement or updating of point
of purchase equipment, pump dispensing technology, credit and cash processing
equipment and software. Distributor will provide

 

--------------------------------------------------------------------------------


 

Franchise Dealer with reasonable notice specifying the required expenditures or
investment and any specifications or requirements necessary to assure uniformity
and compatibility.

 

In the event Franchise Dealer fails to install and/or maintain the technological
and communication requirements as set forth in 5.9(a) above, Distributor shall
have the right, but not the obligation, to install and/or maintain those deficit
items and charge all associated costs back to the Franchise Dealer.  In
particular, it is critical for Franchise Dealer to note that the obligation to
maintain the dedicated telecommunications line for tank monitoring (as specified
in 5.9(a)(iii)), is for the purpose of maintaining compliance with applicable
tank monitoring regulations.  In the event Franchise Dealer fails to maintain
such communications, any fines or penalties assessed as a result, shall be borne
by Franchise Dealer.  Notwithstanding the requirement for Franchise Dealer to
install and maintain in good operating condition such telecommunication lines,
neither the presence nor absence of such telecommunication lines shall relieve
Franchise Dealer from its obligations to satisfy all necessary tank monitoring
data and records in accordance with applicable Laws.

 

5.10                             Inspection. At all reasonable times, Franchise
Dealer shall permit Distributor and/or Branded Supplier, their respective
affiliates, contractors, employees and agents to enter and inspect the Marketing
Premises, including any and all records relating to the Motor-Fuels Business
and/or Related Businesses (if any)or required to be maintained under this
Agreement, to determine compliance with this Agreement and applicable laws.
Franchise Dealer shall cooperate fully with Distributor and/or Branded Supplier
and its contractors, employees and agents in conducting any inspection and shall
render assistance as may be reasonably requested. Upon notice from Distributor
of any deficiencies detected in an inspection, Franchise Dealer promptly shall
take such steps as may be necessary to correct the deficiencies including the
temporary closing of the Marketing Premises if so directed by Distributor.

 

5.11                             Pricing. Franchise Dealer shall determine its
own retail prices, pricing policies and discounting policies in accordance with
applicable Laws. Distributor may, from time to time, communicate with Franchise
Dealer about prices and periodically may counsel Franchise Dealer on retail
pricing. Franchise Dealer is not required to accept any pricing suggestions of
Distributor and shall not rely on Distributor’s suggestions, nor is Distributor
obligated to provide such counseling.

 

5.12                             Maintain Inventory. Franchise Dealer shall
maintain an inventory of Products sufficient to serve customers during the hours
specified in Section 5.2, subject to Section 2.5.

 

ARTICLE VI

INSURANCE

 

6.1                                   Types of Insurance.

 

During the time this Agreement is in effect, in addition to any other insurance
or surety bonding required by applicable laws, Franchise Dealer will carry and
maintain in force with companies satisfactory to Distributor, solely at
Franchise Dealer’s expense, insurance satisfactory to Distributor as follows for
each Marketing Premises:

 

(a)                                  Comprehensive/Commercial General Liability
insurance or Garage Liability insurance including, but not limited to, coverage
for the sale of motor fuel, food preparation and service (if applicable),
operation of retail motor fuel stores, premises operations, products,
contractual liabilities, including, without limitation, Franchise Dealer’s
contractual indemnity liability under this agreement, with a minimum combined
single limit of $1,000,000 providing coverage for injury, death or property
damage resulting from each occurrence.

 

(b)                                 In the event Franchise Dealer has alcoholic
beverages for sale at any location, a minimum limit of $1,000,000 shall be
maintained covering liabilities arising out of the dispensing or selling of
alcoholic beverages including, without limitation, any liabilities imposed by a
dram shop or alcoholic beverage control act.

 

(c)                                  Business Auto Liability insurance coverage
for operation of vehicles hired, owned or non-owned with a minimum combined
single limit of $1,000,000 providing coverage for injury, death or property
damage resulting from each occurrence.

 

(d)                                 Garage keepers’ Legal Liability insurance
(if Marketing Premises includes service bays) including, but not limited to,
coverage for fire, theft, riot, vandalism, and collision with limits of at least
$50,000 for each occurrence.

 

(e)                                  Fire Legal Liability Insurance for an
amount of at least the full replacement cost of fixtures and equipment on
Marketing Premises.

 

(f)                                    Workers Compensation and Employers
Liability insurance or similar social insurance, for all Franchise Dealers
employees engaged in performing services where required by laws which may be
applicable to Franchise Dealers employees with a waiver of all rights of
subrogation and/or contribution against Distributor where such waiver is
permitted by law.

 

--------------------------------------------------------------------------------


 

(g)                                 Environmental impairment insurance coverage
with minimum of $1,000,000 on a continuous and uninterrupted basis insuring
Franchise Dealer for environmental legal liabilities arising out of, or in any
manner associated with, related to, Franchise Dealers use of, and/or presence on
the Marketing Premises if any storage tanks are installed on Marketing Premises,
in whole or in part, by anyone other than Distributor or a contractor hired by
Distributor.

 

(h)                                 Distributor periodically may reasonably
require Franchise Dealer to carry additional types of insurance coverages and
amounts, including modifications to existing insurance under this Article.

 

(i)                                     Each policy of insurance described in
this Section shall cover Distributor, the deeded property owner of each
Marketing Premises and their respective parents, affiliates, lenders and
successors and assigns, as additional insured (except Workers Compensation and
Employers Liability), by endorsement if required by Distributor, and shall be
primary and non-contributory as to all other policies which may provide coverage
and, in the case of all liability policies, be written on an occurrence basis. 
Franchise Dealer waives their right of subrogation on all policies where
applicable.  If any insurance maintained hereunder is maintained under a
“blanket policy”, such policy shall contain an endorsement providing that
coverage limits required hereunder are not subject to reduction or impairment by
claims or losses at other locations.

 

6.2                                   Additional Insurance Obligations —
Leases/Subleases. Additional insurance requirements shall apply as specified in
the Leases/Subleases.

 

6.3                                   Evidence of Insurance. Prior to the date
of this Agreement and any time upon request by Distributor, Franchise Dealer
shall have its insurance carrier(s) furnish to Distributor and other persons as
directed by Distributor certified copies of the required insurance policies,
and/or certificates of insurance specifying the types and amounts of coverage in
effect, expiration dates, confirmation that each policy complies with the
requirements of this Article XI specifying that no insurance shall be cancelled
or materially changed during the time this Agreement is in effect without twenty
(20) calendar days prior written notice to Distributor and such other persons as
Distributor may designate.  In the event Franchise Dealer fails to maintain any
policy of insurance required under this Agreement in a form and in amounts
required, Distributor shall have the right, but not the obligation, at any time
to purchase any of such policies on behalf of Franchise Dealer and at Franchise
Dealer’s sole expense, which cost shall be paid by Franchise Dealer immediately
upon demand.

 

6.4                                 Franchise Dealer acknowledges that any
failure to comply with the requirements of this Article VI. will cause
Distributor and/or Branded Supplier irreparable injury and justify termination
of this Agreement in the sole discretion of Distributor.

 

ARTICLE VII

TRANSFER OF INTEREST; SURVIVORSHIP

 

7.1                                   Assignment by Franchise Dealer.  Franchise
Dealer’s interest in this Agreement shall not be transferred or assigned by
Franchise Dealer in whole or in part, directly or indirectly, without the prior
written consent of Distributor, unless as otherwise required by law.  Such
consent shall be in the sole discretion of Distributor.  As a condition for
Distributor’s consent to the transfer or assignment of Franchise Dealer’s
interests under this Agreement, Distributor shall have the right, to the extent
permissible by law, to require the proposed transferee or assignee to execute a
mutual termination agreement terminating this Agreement and enter into a trial
franchise motor fuel supply agreement, as the term “trial franchise” is defined
in the Petroleum Marketing Practices Act, 15 U.S.C. §2801, et seq. (the
“PMPA”).  Nothing contained in the foregoing sentence shall limit Distributor’s
right to impose other conditions or requirements for its consent under this
paragraph.

 

In the event Distributor, in its sole discretion, grants written consent to the
transfer or assignment of Franchise Dealer’s interests under this Agreement,
Franchise Dealer shall pay a fee to Distributor for the administrative costs of
such transfer or assignment in the amount of $5,000 for an individual station
transfer or assignment or $10,000 for a multi-station transfer or assignment. 
Such fee shall accompany the written request from Franchise Dealer to
Distributor for the transfer or assignment and shall only be refunded in the
event Distributor does not grant consent.

 

7.2                                   Assignment by Distributor.  Distributor
may assign this Agreement in whole or in part upon ten (10) days’ prior written
notice to Franchise Dealer.  In the event of an assignment by Distributor,
Franchise Dealer acknowledges that:

 

(a)                              an assignment or delegation by Distributor may
have an impact upon Franchise Dealer’s rights and obligations under this
Agreement to the extent that an assignee or delegatee has policies or programs
that differ from Distributor’s policies and programs;

 

(b)                             this impact is contemplated by the Parties under
this Agreement; and

 

(c)                            Franchise Dealer and any other person with an
interest in Franchise Dealer hereby waive any claim for constructive termination
or claim for damages.

 

--------------------------------------------------------------------------------


 

7.3                                   Right of First Refusal — Transfer of
Interest.

 

(a)                                  In connection with the proposed transfer of
an interest under Section 7.1, Distributor shall have the right to meet the
offer of any transferee which and acquire the Interest on the same terms and
conditions as those contained in the transferee’s offer.  If Franchise Dealer
owns property or businesses unrelated to this Agreement, the Franchise Dealer
shall offer to sell to Distributor the property (including any interest in the
Marketing Premises) equal to the consideration in the proposed transferee’s
offer (the “Covered Interests”).

 

(b)                                 No later than 90 days before the proposed
sale or closing date, Franchise Dealer must furnish to Distributor a written
offer to sell Distributor the Covered Interests in accordance with Section
7.3(a) accompanied by a copy of the proposed transferee’s offer, which will be a
binding offer (the “Offer”) by the Franchise Dealer to Distributor on the terms
and conditions of the Offer. The Offer must be bona fide, in writing and signed
by all parties thereto and contain all terms and conditions of the proposed
transfer. Franchise Dealer also shall furnish Distributor with such additional
information relating to the Interest, the proposed Transfer, the proposed
transferee, the Interest and the Covered Interests, as Distributor may request
in order to evaluate the offer or review the proposed Transfer, and ensure
compliance with this Article VIII.

 

(c)                                  Upon receipt of the Offer and all requested
information, Distributor will have 60 days (unless otherwise required by law)
within which to evaluate the Offer, and to advise Franchise Dealer in writing
whether or not Distributor exercises its right to acquire the Interest or the
Covered Interests, whichever is applicable. An Offer that includes the exchange
of other property interests for any Interest or Covered Interests may be
accepted by Distributor by substituting for that other property payment of an
amount equal to the fair-market value of that other property but not more than
the value attributed to that other property in the Offer. Franchise Dealer shall
provide Distributor with full access to Franchise Dealer’s books and records if
the Offer includes an exchange of property; or is an offer by Franchise Dealer
to sell the Covered Interests at fair-market value.

 

(d)                                 If Distributor chooses to exercise its right
of first refusal under this Article VII, closing and the effective date of any
termination of this Agreement will be the proposed sale or closing date:

 

(i)                                     specified in the proposed transferee’s
offer if the Offer is that of a proposed transferee; or

 

(ii)                                  as agreed by Distributor and Franchise
Dealer if the Offer is an offer by Franchise Dealer to sell the Covered
Interests. The closing will take place at the location designated by
Distributor.  At closing, Franchise Dealer shall deliver to Distributor
documentation satisfactory to Distributor conveying good, marketable and clear
title to all property, subject only to reasonable liens and conditions expressly
provided in the Offer. If the Interest or Covered Interests subject to the offer
includes Franchise Dealer’s Interests in this Agreement and the Franchise
Relationship, this Agreement and all related and supplemental Agreements will
terminate on the sale or closing date, subject to any obligations or liability
of Franchise Dealer to Distributor accrued prior to termination and/or which
survive termination, and Franchise Dealer shall sign and deliver to Distributor,
at least 7 business days prior to the sale or closing date, a binding mutual
termination agreement in form and substance acceptable to Distributor.

 

(e)                                  If Distributor does not exercise its right
under this Section 7.3 with respect to any Interest, Distributor shall:

 

(i)                                     notify Franchise Dealer in writing of
its decision;

 

(ii)                                  review the proposed Transfer in accordance
with Section 7.1, above; and

 

(iii)                               notify Franchise Dealer as to whether
Distributor consents to the Transfer and as to which conditions will apply to
the Transfer.

 

(f)                                    If Distributor notifies Franchise Dealer
that Distributor consents to the Transfer, the Franchise Dealer may proceed with
the Transfer of the Interest only in accordance with the terms and conditions in
the proposed transferee’s offer constituting, or giving rise to, the Offer.
Franchise Dealer shall provide Distributor with documentation satisfactory to
Distributor that the Transfer was completed in accordance with the proposed
transferee’s offer.

 

(g)                                 Distributor’ rights under this Article VII
will apply to each offer by a transferee to Transfer an Interest and include any
material renegotiations or material modifications of all or any part of an
offer. Each offer (including any material renegotiation or modification of any
offer) is a separate offer entitling Distributor to its rights under this
Section 7.3.

 

(h)                                 Except as otherwise provided by law, if any
transferee fails to meet any requirements or conditions under Distributor’s
then-current requirements for new franchise dealers, Distributor, in addition to
withholding its consent to the Transfer and in lieu of exercising its rights
under Section 7.1 above, may, consistent with

 

--------------------------------------------------------------------------------


 

applicable Laws, substitute another transferee who meets those requirements and
conditions and who accepts and is able to meet the terms and conditions of the
Offer.

 

(i)                                     Distributor’s failure to exercise its
purchase rights under this Section 7.3 on one or more occasions:

 

(i)                                     does not affect Distributor’s rights
under this Section 7.3 on other occasions whether or not involving the same
Interest; and

 

(ii)                                  does not constitute Distributor’s consent
to the Transfer of an Interest.

 

ARTICLE VIII

DEFAULT AND TERMINATION

 

8.1                                   Termination of Agreement and Franchise
Relationship. This Agreement shall terminate upon expiration of the Term of this
Agreement.

 

(a)                                  This Agreement may be terminated by
Distributor:

 

(i)                                     if Franchise Dealer makes any materially
false or misleading statement or representation which induces Distributor to
enter into this Agreement, or which is relevant to the relationship between the
parties hereto;

 

(ii)                                  if Franchise Dealer becomes insolvent or
commits an act of bankruptcy or takes advantage of any law for the benefit of
debtors or Franchise Dealer’s creditors, or if a receiver is appointed for
Franchise Dealer;

 

(iii)                               if possession of the business location(s) of
the Franchise Dealer is interrupted by act of any government or agency thereof;

 

(iv)                              if Franchise Dealer fails to pay in a timely
manner any sums when due hereunder upon Franchise Dealer’s failure to pay any
amount when and as due, and no forbearance, course of dealing, or prior payment
shall affect these rights of termination;

 

(v)                                 if Franchise Dealer defaults in any of its
obligations under this Agreement;

 

(vi)                              if Franchise Dealer is declared incompetent to
manage his property or affairs by any court, or if Franchise Dealer is mentally
or physically disabled for three (3) months or more to the extent that Franchise
Dealer is unable to provide for the continued proper operation of the business
of the Franchise Dealer;

 

(vii)                           under the circumstances described as causes for
termination by Distributor elsewhere in this Agreement;

 

(viii)                        if Franchise Dealer engages in fraud or criminal
misconduct relevant to the operation of the business, and/or Related Business,
of the Franchise Dealer;

 

(ix)                                if Franchise Dealer is convicted of a felony
or of misdemeanor involving fraud, moral turpitude or commercial dishonesty,
whether or not the crime arose from the operation of the business of the
Franchise Dealer;

 

(x)                                   if Franchise Dealer fails to operate the
Marketing Premises for seven (7) consecutive days, or any shorter period of time
which, taking into account the facts and circumstances, amounts to an
unreasonable period of time not to operate;

 

(xi)                                if Franchise Dealer fails to maintain an
inventory of any one or more grades of motor fuel covered by this Agreement in
an amount adequate to meet customer demand;

 

(xii)                             if there occurs any other circumstance under
which termination of a franchise is permitted under the provisions of the
Petroleum Marketing Practices Act (15 U.S.C. 2802);

 

(xiii)                          upon assignment of the Agreement by Franchise
Dealer contrary to the terms of this Agreement; or

 

(xiv)                         if Franchise Dealer is an individual and Franchise
Dealer dies; or if Franchise Dealer is a corporation and such corporation winds
up its business or dissolves.

 

(b)                                 Upon loss of Distributor’s right to grant
the use of Branded Supplier’s Proprietary Marks, Distributor may terminate this
Agreement. Distributor will not be liable for the consequences of such loss
unless they result from an act by Distributor taken in bad faith for the purpose
of causing the loss of Distributor’s right to grant the right

 

--------------------------------------------------------------------------------


 

to use the Proprietary Marks.

 

(c)                                  If Franchise Dealer fails to comply with
the terms of any of the Leases/Subleases, upon the expiration of any applicable
notice and cure periods thereunder, such failure shall be deemed a default under
this Agreement.

 

(d)                                 Franchise Dealer agrees not to engage in or
permit any illegal or improper act or conduct, on or about the Premises, which
act or conduct is detrimental to Distributor or any member of the public.  If
Franchise Dealer engages in any such illegal act or conduct, this Agreement may
be terminated without further notice.

 

(e)                                  Any termination of this Agreement shall be
accompanied by such notice from Distributor as may be required by law.

 

(f)                                    Upon the expiration of the Term hereof or
upon termination hereof, Distributor shall have the right, at its option, to
enter upon the Premises and to remove, paint out, or obliterate any signs,
symbols or colors on said Premises or on the buildings or equipment thereof
which in Distributor’s opinion would lead a patron to believe that Distributor’s
products are being offered for sale at the Premises.

 

(g)                                 Termination of this Agreement by either
party for any reason shall not relieve the parties of any obligation theretofore
accrued under this Agreement.

 

Upon any termination or non-renewal, Franchise Dealer shall comply with the
provisions of this Agreement and with Distributor’s normal post-termination
procedures as furnished in writing to Franchise Dealer from time to time.

 

8.2                                   Right of Termination Due to Governmental
Action. Either Party may terminate this Agreement upon not less than 180 days’
prior written notice to the other Party if any federal, state or local
governmental action results in the adoption or imposition of laws that:

 

(a)                                  significantly alter the reasonable
expectations of the Parties at the time of entering into this Agreement
including the expectation that Franchise Dealer will be obligated to pay rent as
specified in each Lease/Sublease or purchase the Products from Distributor in
accordance with Section 2.1;

 

(b)                                 result in the imposition of an obligation
upon Distributor to install or construct equipment, facilities or improvements
on the Marketing Premises and, in Distributor’s sole judgment, the cost of such
installation would be uneconomical to Distributor; or

 

(c)                                  modify in any way the present relationship
of Distributor’s and/or Branded Supplier’s exploration, production, supply,
transportation, refining or marketing functions.

 

8.3                                   Accrued Rights. Any termination or
non-renewal is subject to Distributor’s rights which have accrued prior to the
termination or non-renewal.

 

8.4                                   Remedies of Distributor. If Franchise
Dealer defaults on any obligation contained in this Agreement or any related or
supplemental agreement, Distributor may, but is not obligated to, exercise any
or all of it rights allowable by law, including but not limited to the following
remedies, whether or not Distributor exercises its right to terminate or
non-renew:

 

(a)                                  suspend all deliveries of Products to
Franchise Dealer until the default is corrected or remedied; and/or

 

(b)                                 apply any sums or security furnished by
Franchise Dealer to Distributor under this Agreement or any related or
supplemental agreement to the payment of any indebtedness. Franchise Dealer
immediately shall provide additional security, as directed by Distributor, to
replace the sums or security applied by Distributor.

 

Distributor’s rights and remedies under this Agreement are distinct, separate
and cumulative, and no one of them, whether or not exercised by Distributor, is
an exclusion of any others under this Agreement or any related or supplemental
agreement, or at law or in equity.

 

ARTICLE IX

OBLIGATIONS UPON TERMINATION OR EXPIRATION

 

9.1                                   Termination of Business Operation. Upon
the termination or non-renewal of this Agreement, the Franchise and the
Franchise Relationship, Franchise Dealer’s rights under this Agreement and all
related and supplemental agreements terminate, and Franchise Dealer shall stop
all operation of the Motor-Fuels Business and the Related Businesses and all use
of the Proprietary Marks. In particular, and without limiting the general
requirements of the preceding provisions of this Section 9.1, Franchise Dealer
shall:

 

(a)                                  Immediately stop operating the Motor-Fuels
Business and the Related Businesses and at no time after

 

--------------------------------------------------------------------------------


 

termination or non-renewal represent Franchise Dealer, directly or indirectly,
as a current or former franchise dealer of Distributor or Branded Supplier.

 

(b)                                 Immediately and permanently stop using, in
any manner whatsoever, any Confidential Information, Branded Supplier’s name and
all signs, advertising, materials, displays, stationery and forms containing the
Proprietary Marks.

 

(c)                                  Promptly pay:

 

(i)                                     all sums owing to Distributor and its
Affiliates and to all financial institutions and other persons that have loaned
money or leased property to Franchise Dealer in connection with an arrangement
under which Distributor or its Affiliate furnished any consideration including
any inducement, guarantee or credit enhancement. Without limiting the preceding
general requirements of this Section 9.1(c), Franchise Dealer shall pay all the
outstanding principal balance and all interest and other charges under
Distributor-backed loan programs, direct Distributor loans and Distributor
reimbursement or amortization agreements; and

 

(ii)                                  all indebtedness to contractors or vendors
that have furnished goods or services to the Marketing Premises.

 

(d)                                 Immediately return to Distributor all
Branded Supplier signs and other personal property of Distributor. Franchise
Dealer grants and shall cause any other person in possession of the Marketing
Premises to grant to Distributor a non-revocable license to enter the Marketing
Premises to remove Branded Supplier signs and property. Franchise Dealer shall
bear all removal, site-restoration and transportation costs relating to the
removal of Branded Supplier signs and equipment under this Section 10.1(d).

 

9.2                                 Post-Termination Obligations.  Franchise
Dealer shall continue to be responsible after termination or non-renewal of this
Agreement for any obligations under this Agreement which by their nature involve
performance after termination, including but not limited to any payment and
indemnification obligations.

 

ARTICLE X

TAXES, PERMITS, INDEBTEDNESS

 

10.1                           Taxes and Fees. It is agreed that any duty, tax,
fee or other charge which Distributor may be required to collect or pay under
any municipal, state, federal or other laws now in effect or hereafter enacted
with respect to the production, manufacture, inspection, transportation,
storage, sale, delivery or use of the Product(s) covered by this Agreement shall
be added to the prices to be paid by Franchise Dealer for product(s) purchased
hereunder.

 

10.2                             Indebtedness Dispute. Notwithstanding any
dispute by Franchise Dealer of its liability to pay any governmental charges
under Section 10.1, Franchise Dealer shall not permit a tax sale, foreclosure or
seizure by levy or execution or similar writ or warrant, or any attachment, lien
or encumbrance by a creditor or governmental authority, of or on the Marketing
Premises, any Related Business or any improvements, equipment or fixtures on the
Marketing Premises.

 

10.3                            Permits and Licenses. Franchise Dealer shall
timely obtain and comply with all permits, certificates or licenses necessary
for the full and proper conduct of the Motor-Fuels Businesses and any Related
Businesses, including licenses to do business, fictitious name registration,
underground storage tank permits and licenses, sales tax permits and fire
clearances. Franchise Dealer shall pay all fees or charges relating to these
permits, certificates and licenses.

 

11.4                             Notices. Franchise Dealer shall notify
Distributor in writing within 5 days of:

 

(a)                                  the commencement of any action, suit or
proceeding,

 

(b)                                 the issuance of any writ, injunction or
award or of a decree of any court, agency, or other governmental authority, or

 

(c)                                  any indebtedness, event or occurrence,
which may adversely affect the operation or financial condition of the
Businesses, the Franchise Dealer or the Marketing Premises.

 

ARTICLE XI

INDEPENDENT CONTRACTOR

 

11.1                             Relationship of the Parties. The relationship
of the Parties is as follows:

 

(a)                                  neither Party has a fiduciary relationship
with the other;

 

--------------------------------------------------------------------------------


 

(b)                                 Franchise Dealer is an independent business
person with responsibility for and control over the manner and means of the
day-to-day operations of the Businesses including Product deliveries, Product
leak or release detection, Product leak or release reporting and compliance with
all Laws;

 

(c)                                  neither Party is an agent, legal
representative, subsidiary, joint venturer, partner, employee or servant of the
other for any purpose; and

 

(d)                                 Franchise Dealer has exclusive control and
direction over the duties, supervision, compensation, hiring and firing of its
employees, contractors and agents.

 

11.2                             Public Notification. Franchise Dealer shall
represent itself to the public as an independent business person operating the
Motor-Fuels Business under franchise from Distributor.  Franchise Dealer shall
take necessary action to effect this representation, including placing a notice
of Franchise Dealer’s status in a conspicuous place on the Marketing Premises
and on stationery and written or graphic materials.

 

11.3                             Other Franchise Dealer Obligations. Franchise
Dealer shall not:

 

(a)                                make any contract, agreement, warranty or
representation on behalf of Distributor or Branded Supplier or their Affiliates;

 

(b)          incur any debt or obligation in the name of Distributor or Branded
Supplier or their Affiliates; or

 

(c)                                  by act or omission, cause Distributor or
Branded Supplier or their affiliates to be liable, or be found to have assumed
liability, for any activities of Franchise Dealer at the Marketing Premises or
relating to the Businesses including any claim or judgment arising from
Franchise Dealer’s act or omission.

 

ARTICLE XII

INDEMNIFICATION

 

12.1                             Definition of Losses. “Losses” includes all,
compensatory, exemplary or punitive damages, fines, penalties, charges, costs,
lost profits, legal fees and costs, accountants’ and expert witness fees,
expenses (including expenses for environmental personnel), settlement amounts,
judgments, damage to Distributor’s reputation and goodwill and any other amounts
incurred in connection with the matters described.

 

12.2                             Indemnity. Franchise Dealer assumes the risk of
and sole responsibility for and agrees to defend (with counsel acceptable to
Distributor, unless such defense, but not Distributor’s defense costs, is waived
by Distributor), indemnify, release and hold harmless Distributor, its
affiliates and each of their officers, employees, agents, successors, and
assigns (altogether “Indemnitees”), from and against any and all of the
following (each a “Proceeding”):  expenses, costs (including, without
limitation, legal fees and costs and other professional fees), penalties, fines
(without regard to the amount of such fines), liabilities, claims, demands and
causes of action, at law or in equity (including, without limitation, any
arising out of the Comprehensive Environmental Response Compensation and
Liability Act (CERCLA), the Resource Conservation and Recovery Act (RCRA), the
Clean Air Act, or any other laws), for violations of law or injuries, death,
loss, or damage of any kind or character to person, property, or natural
resources, by whomever suffered or asserted including Franchise Dealer, its
agents, officers, directors, servants, contractors, partners, affiliates,
shareholders, employees, invitees, licensees, and/or trespassers, owner or
representative of Franchise Dealer (“Related Party”) resulting from, related to,
or arising out of the actual or alleged:

 

(a)                                  violation or asserted violation, by
Franchise Dealer or any Related Party of any Laws;

 

(b)                                 Franchise Dealer’s breach or alleged breach
of any contract;

 

(c)                                  libel, slander or any other form of
defamation by Franchise Dealer or any Related Party;

 

(d)                                 violation or breach by Franchise Dealer of
any warranty, representation or obligation of this Agreement or any related or
supplemental agreement;

 

(e)                                  any environmental contamination or
occurrence as follows:

 

(i)                                     unless Section 12.2(e)(ii) applies, any
environmental contamination or occurrence in whole or in part arising out of the
operation of any Marketing Premises during any period when Franchise Dealer was
or is in possession or entitled to be in possession of the Marketing Premises or
arising out of any act or omission of Franchise Dealer or any Related Party, or

 

(ii)                                  if Franchise Dealer and all Related
Parties have no interest in the storage tanks, lines or dispensing equipment
located at the Marketing Premises and have no interest in the underlying estate
of the Marketing Premises (excluding only the Leases/Subleases), any
environmental

 

--------------------------------------------------------------------------------


 

contamination or occurrence in whole or in part arising out of any act or
omission of Franchise Dealer or any Related Party;

 

(f)                                    use of the Marketing Premises by
Franchise Dealer, its agents, contractors, and/or employees;

 

(g)                                 purchase, delivery, receipt, storage,
dispensing, or sale of motor fuel not bought from Distributor;

 

(h)                                 installation, existence, use, or removal of
any storage tank(s), lines or dispensing equipment, in whole or in part, not
owned by Distributor or its Affiliates, and the delivery of products into or out
of such storage tank(s), lines or dispensing equipment;

 

(i)                                     defective condition of the Marketing
Premises whether due to any latent or patent defect;

 

(j)                                     failure by Franchise Dealer to comply
with Franchise Dealer’s maintenance obligations under this Agreement or any
related or supplemental agreement including any agreement relating to a Related
Business (“failure” shall include any unreasonable delay);

 

(k)                                  acts or omissions, whether occurring on or
off the Marketing Premises, of any person(s) including, without limitation,
Franchise Dealer, its agents, contractors, employees and/or any third parties,
and excepting only Distributor, its agents, and/or employees, even if such acts
or omissions, by whomever committed, constitute a criminal act;

 

(l)                                     activities of third parties acting on
behalf of or pursuant to any joint venture, partnership, co-branding
arrangement, sublease, license or other agreement with, Franchise Dealer with
respect to the Marketing Premises, management of the Franchise or conduct of the
Businesses;

 

(m)                               claims by creditors of Franchise Dealer or any
Related Party;

 

(n)                               failure by Franchise Dealer to obtain or keep
current the amounts and types of insurance required by this Agreement or to
comply with the terms and conditions of the insurance obtained;

 

(o)                                 failure by Franchise Dealer, its agents,
contractors, and/or employees, to fully comply with: any laws, or any provision,
covenant, standard, or requirement of this Agreement and any related agreements;
or

 

(p)                                 liens or claims of any contractors,
subcontractors, suppliers, materialmen, workers, other persons or entities
(excepting only Distributor, its agents, contractors, and/or employees) relating
to the Marketing Premises.

 

12.3                             Notices; Choice of Counsel. Franchise Dealer
shall promptly notify Distributor of any Proceeding. If Distributor is or may be
named as a party in the Proceeding, Distributor may elect (but is not obligated)
to undertake the defense or settlement of the Proceeding with counsel of
Distributor’s choice. If Distributor does not elect to undertake the defense or
settlement of the Proceeding, Franchise Dealer shall use counsel acceptable to
Distributor. If Franchise Dealer fails to use counsel acceptable to Distributor
or if Distributor, in its discretion, determines that a conflict of interest
exists between Distributor and Franchise Dealer in the defense of the
Proceeding, Distributor may engage counsel of its choice to separately represent
it in the Proceeding. No undertaking or separate representation of counsel by
Distributor under this Section 12.3 in any manner limits or waives Franchise
Dealer’s obligation to indemnify and defend, or pay for the defense of,
Distributor.

 

12.4                             Remedies. With respect to any Proceeding,
Distributor may, at any time and without notice, in order to protect persons or
property or the reputation or goodwill of Distributor or others, consent or
agree to any settlement or remedial or corrective action as Distributor deems
expedient, if, in Distributor’ sole judgment, there are reasonable grounds to
believe that:

 

(a)                                  any of the acts or circumstances enumerated
in Section 12.2 have occurred; or

 

(b)                                 any act or omission of Franchise Dealer or
any Related Party may result directly or indirectly in future damage, injury or
harm to any person or any property.

 

12.5                             Defenses. All Losses incurred under this
Article XII shall be chargeable to and paid by Franchise Dealer, regardless of
any actions, activities or defenses undertaken by the Indemnitees, or subsequent
success or failure of any actions, activities or defenses.

 

12.6                             Recovery Obligations. Under no circumstances
will Indemnitees be obligated to seek recovery from third parties or mitigate
their Losses in order to maintain a claim against Franchise Dealer. Any
Indemnitee’s failure to pursue a recovery or mitigate a Loss will in no way
reduce the amounts recoverable by that Indemnitee from Franchise Dealer.

 

12.7                             Claims against Distributor. Franchise Dealer
represents and warrants that Franchise Dealer has no knowledge of

 

--------------------------------------------------------------------------------


 

any claim by Franchise Dealer or any related party against the Indemnitees on
the date of this Agreement. Franchise Dealer’s obligation to disclose claims
includes the disclosure of claims of which Franchise Dealer would have acquired
knowledge upon reasonable inquiry or the exercise of due diligence.

 

12.8                             Criminal Act. “Criminal Act” as used in the
Agreement means any act(s) or omission(s) having the nature of crime. criminal
Act does not require proof of arrest, the filing of criminal charges, formal
criminal processing, indictment, or conviction.

 

12.9                             Survival.  The provisions of this Article XII
shall survive the expiration or earlier termination of this Agreement.

 

ARTICLE XIII

FAILURE TO PERFORM; ALLOCATION

 

13.1                             General Contingencies; Force Majeure.

 

(a)                                  Distributor is not liable for any
consequences to Franchise Dealer, including loss, damage, or demurrage due to
any delay or failure in performance, arising out of any cause beyond
Distributor’s reasonable control including:

 

(i)                                     Governmental Action. Compliance with any
action, order, direction, request or control of any governmental authority or
person purporting to act for any governmental authority; or

 

(ii)                                  Force Majeure. Interruption,
unavailability or inadequacy of the supply of the Products or of any facility of
production, manufacture, storage, transportation, distribution or delivery, for
any reason, including wars, hostilities, public disorders, acts of enemies,
sabotage, strikes, lockouts, labor or employment difficulties, fires, floods,
acts of God, accidents or breakdowns, plant shutdowns for repairs, maintenance
or inspection, or weather conditions.

 

(b)                                 Distributor shall not be required to remove
any cause or replace the affected source of supply or facility if Distributor
determines the action would involve additional expense or a departure from its
normal practices.

 

(c)                                  Franchise Dealer is not liable for failure
to receive Products if Franchise Dealer is prevented from receiving and using
them in Franchise Dealer’s customary manner by any cause beyond Franchise
Dealer’s reasonable control.

 

13.2                             Allocation.

 

(a)                                  If there is, or Distributor determines
there may be, a shortage of supplies, for whatever reason, so that Distributor
is or may be unable to meet the demands of some or all of its customers,
Distributor may allocate to and among its retail dealers those quantities of
Product that Distributor determines it has available for distribution to that
class of trade, or subgroup within that class of trade, from any specific
terminal or point of supply. Distributor is not required to make up any
deliveries or quantities omitted as a result of any cause or allocation under
this Article XIV including deliveries or quantities omitted by Distributor in
allocating Products among its retail dealers under this Section 13.2, and
Distributor is not liable for any damages or losses in connection with those
omitted deliveries or quantities.

 

(b)                                 In all situations of perceived or actual
supply shortages, Distributor may join or comply with any voluntary or
non-mandatory price, supply, allocation or delivery restriction systems or
programs designed or supported by any governmental authority. Any decision or
determination made by Distributor under this Article XIII will be made in
Distributor’s sole discretion when acting in good faith in the ordinary course
of business.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1                             Significance of Terms and Conditions.

 

(a)                                  FRANCHISE DEALER ACKNOWLEDGES THAT EACH
TERM AND CONDITION OF THIS AGREEMENT IS A REASONABLE AND MATERIALLY SIGNIFICANT
PROVISION AND THAT ANY BREACH OF THE TERMS AND CONDITIONS IS SUBSTANTIAL AND
PROVIDES REASONABLE BASIS FOR TERMINATION OR NON-RENEWAL.  THE PARTIES ALSO
ACKNOWLEDGE THAT THIS AGREEMENT IS SUBJECT TO THE PMPA, AND NOTHING CONTAINED
HEREIN IS INTENDED TO REDUCE THE RIGHTS OF EITHER PARTY UNDER THAT LAW.

 

(b)                                 Franchise Dealer has expressly acknowledged
in this Agreement that the failure to meet certain obligations constitutes a
failure to comply with a reasonable and materially significant provision of this
Agreement or the Franchise Relationship. These acknowledgments may not be
construed as intending that other provisions, which are not so acknowledged, are
not reasonable and materially significant provisions of this Agreement and the

 

--------------------------------------------------------------------------------


 

Franchise Relationship.

 

14.2                             Approvals and Consents. If this Agreement
requires the prior approval or consent of Distributor, Franchise Dealer shall
make a timely written request to Distributor for its approval or consent, and
any approval or consent must be obtained in writing. Distributor makes no
warranties or assurances upon which Franchise Dealer may rely, and assumes no
liability or obligation to Franchise Dealer by:

 

(a)                                  providing any waiver, approval, consent, or
suggestion to Franchise Dealer in connection with any approval or consent; or

 

(b)                                 reason of any neglect, delay or denial of
any request.

 

14.3                             Strict Compliance. Subject to the PMPA,
Distributor’s rights at any time to:

 

(a)                                  demand strict compliance with any
obligation or condition under this Agreement or any related or supplemental
agreement, or

 

(b)                                 exercise any rights or remedies in
connection with Franchise Dealer’s default under this Agreement or any related
or supplemental agreement,

 

are not waived or impaired by:

 

(i)                                     Distributor’s failure to exercise any
right under this Agreement or any supplemental or related agreement,

 

(ii)                                  Distributor’s failure to insist upon
strict compliance by Franchise Dealer with any obligation or condition in this
Agreement or any supplemental or related agreement,

 

(iii)                               any course of dealing of the parties or any
trade practice or practice of the Parties at variance with this Agreement or any
related or supplemental agreement,

 

(iv)         Distributor’s waiver of any prior default, whether or not similar,
or

 

(v)                                 Distributor’s delay, forbearance or failure
to exercise any power or right arising out of default by Franchise Dealer under
this Agreement or any related or supplemental agreement.

 

14.4                             Notices. Unless otherwise expressly provided in
this Agreement, all notices, communications and delivery of information must be
in writing and must be:

 

(a)                                  if to Distributor, posted by registered or
certified mail, return receipt requested, or overnight mail by a recognized
carrier, signature required, to the following address:

 

Lehigh Gas Wholesale LLC

702 West Hamilton Street

Suite 203

Allentown, PA 18101

Attn: David Hrinak

 

(b)                                 if to Franchise Dealer, posted by registered
or certified mail, return receipt requested, or overnight mail by a recognized
carrier, signature required, to the following address:

 

Lehigh Gas — Ohio, LLC

702 West Hamilton Street

Suite 203

Allentown, PA 18101

Attn: Joseph V. Topper, Jr.

 

Where commercially reasonable, Distributor may also communicate or deliver
information to Franchise Dealer by electronic or telephonic means including
those means of communication specified in Section 5.9.

 

Distributor may change the address for delivery of notices to it by furnishing
written notice pursuant to this Section 14.4. Notice is deemed furnished on the
first to occur of the following:

 

(a)                                  if made by personal delivery, the date the
notice is personally delivered;

 

(b)                                 if made by registered or certified mail,
three (3) business days after the date the notice is deposited in the United

 

--------------------------------------------------------------------------------


 

States mail, postage prepaid, and properly addressed; or

 

(c)                                  if made by Distributor using electronic or
telephonic communications, upon receipt by Franchise Dealer.

 

14.5                             Distributor Legal Fees and Costs. Franchise
Dealer will promptly reimburse Distributor on demand for all costs, fees
(including attorneys and expert witness fees), and expenses incurred by
Distributor in enforcing its rights or remedies under this Agreement.

 

14.6                             Claims. All claims by Franchise Dealer whether
or not arising out of this Agreement are barred unless asserted by the
commencement of a lawsuit naming Distributor as a defendant in a court of
competent jurisdiction within 12 months after the event, act or omission to
which the claim relates.

 

14.7                             Limitation of Liability. Distributor is not
liable to Franchise Dealer or any other person for:

 

(a)                                  prospective profits or special, incidental,
indirect, punitive or consequential damages in any circumstances arising out of
the subject matter of this Agreement or Distributor’s acts or omissions relating
to that subject matter; or

 

(b)                                 claims under Section 2.10 in excess of
Franchise Dealer’s purchase price of the Products to which the claims relate.

 

14.8                             Entire Agreement; Modifications. This
Agreement, (including the Exhibits, attachments, and addenda, if any, which are
incorporated for all purposes) contains the entire Agreement and understanding
between Franchise Dealer and Distributor pertaining to the covered subject
matter, and supersede all prior agreements relating to that subject matter.
There are no binding oral representations, stipulations, warranties, or
“understandings” relating to this Agreement that are not fully set out in this
Agreement. Except for those permitted to be made unilaterally by Distributor
under this Agreement, no amendment, change or variance from this Agreement is
binding on either Party unless agreed in writing by the Franchise Dealer and
Distributor’s authorized representative.

 

14.9                             Severability and Construction. Except as
otherwise expressly provided in this Agreement, each provision, and portion of
any provision, of this Agreement is severable.  If, for any reason, a provision
or portion of any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or portion of a provision. The unaffected provisions, and portions of
provisions, will remain in full force and effect.

 

14.10                       Third Party Rights. Except as otherwise expressly
provided in this Agreement, no person or entity not a party to this Agreement
has any rights or remedies under this Agreement.

 

14.11                       Headings. All headings in this Agreement are
intended solely for convenience and do not affect the meaning or construction of
any provision of this Agreement.

 

14.12                       Joint and Several Obligations. All acknowledgments,
representations, warranties and obligations of Franchise Dealer under this
Agreement are made by, and binding on, all those signing this Agreement jointly
and severally as Franchise Dealer.

 

14.13                       Distributor Approval. This Agreement is not binding
on Distributor until approved and signed on Distributor’s behalf by
Distributor’s authorized representative.

 

14.14                       Terms on Renewal. Nothing in this Agreement is to be
construed as preventing Distributor, upon renewal of the Franchise Relationship,
from offering Franchise Dealer terms and conditions in good faith and the normal
course of business which differ from or are in addition to those in this
Agreement, including terms and conditions relating to the Related Businesses or
other businesses which may be operated at the Marketing Premises.

 

14.15                     Governing Law.  This Agreement shall be interpreted in
accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent preempted by federal law, without giving effect to conflicts of law
doctrine of such state. Franchise Dealer hereby consents to the jurisdiction of
any federal or state court within the Commonwealth of Pennsylvania and also
consent to service of process by any means authorized by state or federal law.

 

ARTICLE XV

ADDITIONAL FRANCHISE DEALER REPRESENTATIONS AND WARRANTIES

 

15.1                             Business Risks. Franchise Dealer represents and
warrants that it has conducted an independent investigation of the Related
Businesses and recognizes that the related businesses involve business risks and
that its success will be largely dependent upon the ability of Franchise Dealer
as an independent businessperson. Distributor expressly disclaims the

 

--------------------------------------------------------------------------------


 

making of, and Franchise Dealer represents that it has not received, any
representation, warranty or guarantee, express or implied, as to the potential
volume, profits or success of the Businesses covered by this Agreement.

 

15.2                             Representations. Franchise Dealer represents
and warrants that it has no knowledge of any representation or warranty by
Distributor or any of its Affiliates or its officers, directors, shareholders,
employees, agents or contractors concerning the Businesses that is contrary to
the terms of this Agreement or the documents referred to in this Agreement.
Franchise Dealer represents and warrants that:

 

(a)                                  Distributor has made no representation or
warranty to Franchise Dealer that Franchise Dealer will earn or is likely to
earn a positive return on any investment made by Franchise Dealer;

 

(b)                                 the Franchise includes no right of
exclusivity;

 

(c)                                  Distributor has made no representation or
warranty that it will buy back or otherwise accept from Franchise Dealer any
Products, supplies or equipment purchased or leased by Franchise Dealer in
connection with the Businesses;

 

(d)                                 Franchise Dealer has made no
misrepresentation in applying for the Franchise or entering into this Agreement;
and

 

(e)                                  if Franchise Dealer is a corporation or a
limited liability company:

 

(i)                                     Franchise Dealer is duly organized and
validly existing;

 

(ii)                                  Franchise Dealer is authorized to do
business and in good standing under the laws of the state of its organization
and under the laws of any state in which this Agreement is to be performed;

 

(iii)                               Franchise Dealer has the power and authority
to enter into this Agreement, to perform its obligations under this Agreement
and to consummate the transactions contemplated by this Agreement; and

 

(iv)                              Franchise Dealer’s signing, delivery and
performance of this Agreement has been duly authorized by all required action.

 

15.3                             Receipt of Attachments and Disclosures.
Franchise Dealer represents and warrants that it received a copy of the complete
Agreement, the schedules and attachments to the Agreement, and any supplemental
and related disclosures required by applicable Law.

 

15.4                             Understanding of Agreements. Franchise Dealer
represents and warrants that it has read and understands this Agreement, any
attachments, and any related or supplemental agreements, and that Distributor
has afforded Franchise Dealer ample time and opportunity to consult with
advisers of Franchise Dealer’s own choosing about the potential benefits and
risks of entering into this Agreement. Franchise Dealer represents and warrants
that Franchise Dealer understands and agrees with the terms of this Agreement.

 

-Signatures on Next Page-

 

--------------------------------------------------------------------------------


 

Intending to be legally bound, this Agreement, the Parties have executed this
Agreement by their duly authorized representatives.

 

Signed by the Parties.

 

 

Witness/Attest:

 

DISTRIBUTOR

 

 

Lehigh Gas Wholesale LLC

 

 

 

 

 

 

/s/ Dennis M. McCarthy

 

By:

/s/ David F. Hrinak

 

 

Name:

David F. Hrinak

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Witness/Attest:

 

FRANCHISE DEALER

 

 

Lehigh Gas — Ohio, LLC

 

 

 

 

 

 

By: Lehigh Gas — Ohio Holdings, LLC

 

 

 

 

 

 

 

 

/s/ Dennis M. McCarthy

 

By:

/s/ Joseph V. Topper, Jr.

 

 

Name:

Joseph V. Topper, Jr.

 

 

Title:

General Manager

78410

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SiteID

 

Location

 

FUEL
BRAND

KY0001

 

506 Commonwealth, Erlanger KY

 

BP

KY0002

 

7961 US Highway 42, Florence KY

 

BP

KY0003

 

30 Donnermeyer Dr, Bellevue KY

 

BP

KY0004

 

610 West 4th Street, Covington KY

 

BP

KY0005

 

2447 Anderson Road, Crescent Springs KY

 

BP

KY0006

 

4301 Winston, Covington KY

 

BP

KY0007

 

2625 Alexandria Pike, Highland Hts KY

 

BP

KY0009

 

8039 Burlington Pike, Florence KY

 

BP

MA0001

 

181 Elm Street, Westfield MA

 

MOBIL

MA0004

 

162 Southampton, Westfield MA

 

MOBIL

MA0006

 

236 Route 15, Sturbridge MA

 

MOBIL

MA0008

 

65 Main Street, Milford MA

 

BP

MA0009

 

1744 Centre St., West Roxbury MA

 

BP

MA0010

 

1 Powder Mill Rd, Maynard MA

 

BP

MA0011

 

221 Main St., Gardner MA

 

BP

MA0012

 

663 Washington St, Stoughton MA

 

BP

MA0013

 

295 Mass. Ave., Arlington MA

 

BP

MA0014

 

484 Broadway, Methuen MA

 

BP

MA0016

 

245 N. Main St., Randolph MA

 

Gulf

MA0017

 

110 Galen St., Watertown MA

 

BP

MA0018

 

22 Bridge Street, Dedham MA

 

BP

MA0019

 

4 Whiting Street, Hingham MA

 

BP

MA0020

 

61 Homer Avenue, Ashland MA

 

Getty

MA0021

 

325 Washington St, Woburn MA

 

BP

MA0022

 

563 Trapelo Rd., Belmont MA

 

BP

MA0023

 

792 Truman Hywy, Hyde Park MA

 

BP

MA0024

 

2081 Revere Beach Parkway, Everett MA

 

Getty

MA0025

 

527 Grafton Street, Worcester MA

 

BP

MA0026

 

609 Park Ave., Worcester MA

 

BP

MA0027

 

East Main St, Webster MA

 

BP

MA0028

 

185 Mechanic St, Clinton MA

 

BP

MA0029

 

10 Main St., Foxborough MA

 

BP

MA0030

 

564 Main St., Clinton MA

 

BP

MA0031

 

331 Bennington St, Boston MA

 

BP

MA0032

 

964 Boylston St, Newton MA

 

BP

MA0033

 

30 Lowell Street, Methuen MA

 

BP

MA0034

 

399 Webster Street, Rockland MA

 

BP

MA0035

 

1052 S. Main Street, Bellingham MA

 

BP

MA0036

 

571 Main St., Walpole MA

 

BP

MA0037

 

785 Turnpike Street, North Andover MA

 

BP

MA0038

 

1 Oak Hill Road, Westford MA

 

BP

MA0039

 

309 Chelmsford Street, Lowell MA

 

BP

 

--------------------------------------------------------------------------------


 

MA0040

 

481 Washington Street, Auburn MA

 

BP

MA0041

 

245 Haverhill Street, Methuen MA

 

BP

MA0042

 

9 Haverhill Road, Amesbury MA

 

BP

MA0044

 

581 Boston Post Rd, Billerica MA

 

BP

MA0045

 

801 Lakeview Ave, Lowell MA

 

Getty

MA0046

 

163-164 Pelham Street, Methuen MA

 

BP

MA0047

 

1-1/2 Sylvan Street, Peabody MA

 

BP

MA0048

 

60-70 Franklin Street, Quincy MA

 

BP

MA0049

 

94 Jackson Street, Salem MA

 

BP

MA0050

 

869 Main St (Rt 38), Tewksbury MA

 

BP

MA0051

 

262 Groton Road, Westford MA

 

BP

MA0052

 

317 Montvale Ave., Woburn MA

 

BP

MA0053

 

724 Bedford St, Bridgewater MA

 

BP

MA0054

 

860 Southbridge St., Auburn MA

 

BP

MA0055

 

2 Summer St, Barre MA

 

BP

MA0056

 

390 Belmont Street, Worcester MA

 

BP

MA0057

 

1177 No. Main Street, Clinton MA

 

BP

MA0058

 

974 Southbridge Street, Worcester MA

 

BP

MA0059

 

77 Highland Street, Worcester MA

 

Getty

MA0060

 

288 Central Street, Leominster MA

 

BP

MA0061

 

248 Lincoln Street, Worcester MA

 

BP

MA0062

 

48 West Main Street, Northborough MA

 

BP

MA0063

 

21 West Boylston Street, West Boylston MA

 

BP

MA0064

 

176 Worcester Rd., Southbridge MA

 

BP

MA0065

 

205 Worcester Road, Sterling MA

 

BP

MA0066

 

318 Boston Road, Sutton MA

 

BP

MA0067

 

1107 Pleasant Street, Worcester MA

 

BP

MA0068

 

Rt.140,Main St. & Hartford Pk, Upton MA

 

BP

MA0069

 

11 Milk Street, Westborough MA

 

BP

MA0070

 

30 Chandler Street, Worcester MA

 

BP

MA0072

 

942 South Street, Fitchburg MA

 

BP

MA0073

 

702 West Boylston Street, Worcester MA

 

BP

MA0074

 

90 Worcester Street, North Grafton MA

 

BP

MA0075

 

109 South Main Street, Oxford MA

 

BP

MA0076

 

54 Stafford Street, Worcester MA

 

BP

MA0078

 

1264 Grafton Street, Worcester MA

 

BP

MA0079

 

1660 Worcester Road, Framingham MA

 

BP

MA0080

 

Cape Road (Rt. 140) & Water St, Milford MA

 

BP

MA0081

 

2 W Hartford Avenue, Uxbridge MA

 

BP

MA0082

 

274 High Street, Lowell MA

 

BP

ME0001

 

515 Lisbon St, Lewiston ME

 

Getty

ME0002

 

Main And Elm Sts, Biddeford ME

 

Gulf

ME0003

 

211 Lisbon Road, Lisbon ME

 

Gulf

ME0006

 

159 Bridgton Road, Westbrook ME

 

Lukoil

ME0007

 

207 Broadway, South Portland ME

 

Getty

ME0008

 

510 Sabattus Street, Lewiston ME

 

Getty

 

--------------------------------------------------------------------------------


 

NH0001

 

Danforth Circle, Derry NH

 

BP

NH0002

 

70 Plaistow Road, Plaistow NH

 

Getty

NH0003

 

18 High Street, Somersworth NH

 

BP

NH0004

 

164 Main Street And Granite, Salem NH

 

BP

NH0005

 

2 Mohawk Drive, Londonderry NH

 

BP

NH0006

 

129 South Main Street, Rochester NH

 

BP

NH0010

 

219 Pembroke Street, Pembroke NH

 

BP

NH0012

 

74 Hancock Street, Rochester NH

 

BP

NH0016

 

Rt 125, Epping NH

 

BP

NH0017

 

1890 Dover Road, Epsom NH

 

Getty

NH0019

 

1815 Woodbury Ave, Portsmouth NH

 

BP

NH0020

 

233 S. Broadway, Salem NH

 

BP

NH0021

 

587 Lafayette Road, Seabrook NH

 

BP

NH0022

 

32 Bridge Street, Pelham NH

 

BP

NJ0002

 

1 WHITE HORSE PIKE, STRATFORD NJ

 

EXXON

NJ0006

 

1072 Route 202, RINGOES NJ

 

Shell

NJ0014

 

1251 Route 206, PRINCETON NJ

 

Shell

NJ0017

 

135 OLD CRANBURY Road, CRANBURY NJ

 

EXXON

NJ0023

 

16 Route 173 WEST, HAMPTON NJ

 

UNB

NJ0024

 

1651 Route 38 & PINE Street, MT HOLLY NJ

 

EXXON

NJ0025

 

168 Route 173 West, ASBURY NJ

 

Mobil

NJ0026

 

169 PERRYVILLE Road, HAMPTON NJ

 

SHELL

NJ0028

 

1771 ROUTE 206, SOUTHAMPTON NJ

 

EXXON

NJ0031

 

1839 ADMIRAL WILSON BLVD, CAMDEN NJ

 

EXXON

NJ0035

 

2 MARLTON PIKE WEST, CHERRY HILL NJ

 

EXXON

NJ0040

 

2551 BRUNSWICK Avenue, TRENTON NJ

 

 

NJ0041

 

2551 Route 31 & PENNINGTON CIRCLE, PENNINGTON NJ

 

EXXON

NJ0042

 

258-260 Route 130 NORTH, BORDENTOWN NJ

 

EXXON

NJ0046

 

3051 ROUTE 38, MOUNT LAUREL NJ

 

EXXON

NJ0047

 

307 SOUTH MAIN Street, FLEMINGTON NJ

 

 

NJ0052

 

4212 Route 130, WILLINGBORO NJ

 

EXXON

NJ0053

 

438 Route 206, HILLSBORO NJ

 

 

NJ0055

 

4915 Route 130, PENNSAUKEN NJ

 

EXXON

NJ0060

 

601 Route 12, FLEMINGTON NJ

 

EXXON

NJ0061

 

633 WATER Street, BELVIDERE NJ

 

Shell

NJ0086

 

36 Route 15 & 94 PO Box 304, Lafayette NJ

 

EXXON

NJ0088

 

549 Hwy. 36 No. & Main Street, Belford NJ

 

EXXON

NJ0096

 

632 Second Avenue, Long Branch NJ

 

EXXON

NJ0114

 

1291 Springfield Avenue, New Providence NJ

 

EXXON

NJ0123

 

268 Route 202, Flemington NJ

 

EXXON

NJ0166

 

1001 Highway 71, Spring Lake Heights NJ

 

EXXON

NJ0202

 

1300 Galloping Hill Road, Kenilworth NJ

 

SHELL

NY0001

 

NY Thruway MP 153 East I-90 103 BROOKSIDE DRIVE, SCHENECTADY NY

 

MOBIL

NY0004

 

1469 LAKE Avenue, ROCHESTER NY

 

MOBIL

NY0006

 

NY Thruway MP 366 E I-90 20 Erie Station Road, WEST HENRIETTA NY

 

MOBIL

 

--------------------------------------------------------------------------------


 

NY0007

 

2058 DELAWARE Avenue, BUFFALO NY

 

MOBIL

NY0011

 

NY Thruway MP 310 E I-90 310 E Port Byron Area, PORT BYRON NY

 

MOBIL

NY0023

 

7185 BOSTON STATE ROAD, HAMBURG NY

 

MOBIL

NY0030

 

NY Thruway MP 292 West I-90 Brickyard Rd, WARNERS NY

 

MOBIL

NY0031

 

NY Thruway MP 103 North I-87, MALDEN ON HUDSON NY

 

MOBIL

NY0032

 

NY Thruway MP 127 South I-87, HANNACROIX NY

 

MOBIL

NY0033

 

NY Thruway MP 168 West I-90, PATTERSONVILLE NY

 

MOBIL

NY0034

 

NY Thruway MP 172 East I-90, AMSTERDAM NY

 

MOBIL

NY0035

 

NY Thruway MP 227 West I-90, FRANKFORT NY

 

MOBIL

NY0036

 

NY Thruway MP 127 North I-87, HANNACROIX NY

 

MOBIL

NY0037

 

NY Thruway MP 210 East I-90 POBox 1051, LITTLE FALLS NY

 

MOBIL

NY0038

 

NY Thruway MP 210 West I-90 PO Box 1051, LITTLE FALLS NY

 

MOBIL

NY0039

 

NY Thruway MP 350 West I-90, VICTOR NY

 

MOBIL

NY0047

 

1775 MARKETPLACE DRIVE, ROCHESTER NY

 

MOBIL

NY0048

 

2311 TRIPHAMMER ROAD, ITHACA NY

 

MOBIL

NY0050

 

3550 GENESSE Street, CHEEKTOWAGA NY

 

MOBIL

NY0064

 

310 Main St, Bolivar NY

 

EXXON

NY0065

 

2 E Main St, Canisteo NY

 

EXXON

OH0016

 

7799 MONTGOMERY Road, CINCINNATI OH

 

BP

OH0017

 

10843 MONTGOMERY Road, CINCINNATI OH

 

BP

OH0018

 

4545 READING Road, CINCINNATI OH

 

BP

OH0021

 

4900 MONTGOMERY Road, CINCINNATI OH

 

BP

OH0022

 

546 WARDS CORNER Road, LOVELAND OH

 

BP

OH0023

 

543 OHIO PIKE, CINCINNATI OH

 

BP

OH0024

 

2696 MADISON Road, CINCINNATI OH

 

BP

OH0025

 

1201 OMNIPLEX DR, CINCINNATI OH

 

BP

OH0026

 

20 North ERIE HIGHWAY, HAMILTON OH

 

BP

OH0027

 

727 East MAIN Street, LEBANON OH

 

BP

OH0028

 

9855 MASON-MONTGOMERY Road, MASON OH

 

BP

OH0029

 

8020 MONTGOMERY Road, CINCINNATI OH

 

BP

OH0030

 

1550 QUEEN CITY, CINCINNATI OH

 

BP

OH0031

 

3590 MADISON Road, CINCINNATI OH

 

BP

OH0032

 

4001 HAUCK Road, CINCINNATI OH

 

BP

OH0033

 

11775 SPRINGFIELD PIKE, SPRINGDALE OH

 

BP

OH0034

 

7380 BEECHMONT Avenue, CINCINNATI OH

 

BP

OH0035

 

6151 PFEIFFER Road, CINCINNATI OH

 

BP

OH0036

 

1326 HOPPLE Street, CINCINNATI OH

 

BP

OH0037

 

249 West MITCHELL Avenue, CINCINNATI OH

 

BP

OH0044

 

1386 STATE ROUTE 125 (OHIO PIKE), AMELIA OH

 

BP

OH0045

 

3180 MONTGOMERY ROAD, LOVELAND OH

 

BP

OH0046

 

5575 DIXIE HWY, FAIRFIELD OH

 

BP

OH0048

 

9171 UNION CENTRE BLVD, WEST CHESTER OH

 

BP

OH0049

 

5591 STATE Route 741, MASON OH

 

BP

OH0051

 

15150 SNOW Road, BROOKPARK OH

 

BP

OH0052

 

29775 CLEMENS Road, WESTLAKE OH

 

BP

OH0053

 

4901 FLEET Avenue, CLEVELAND OH

 

BP

OH0054

 

402 East BRIDGE Street, ELYRIA OH

 

BP

 

--------------------------------------------------------------------------------


 

OH0056

 

3059 GROVE Avenue, LORAIN OH

 

BP

OH0057

 

508 AVON BELDEN Road, AVON LAKE OH

 

BP

OH0058

 

3983 MAYFIELD Road, CLEVELAND HEIGHTS OH

 

BP

OH0059

 

801 North LEAVITT Road, AMHERST OH

 

BP

OH0060

 

39105 COLORADO Avenue, AVON OH

 

BP

OH0061

 

19400 HILLIARD BLVD, ROCKY RIVER OH

 

BP

OH0062

 

11250 GRANGER Road, GARFIELD HEIGHTS OH

 

BP

OH0063

 

14718 MADISON Avenue, LAKEWOOD OH

 

BP

OH0064

 

3065 West 117TH, CLEVELAND OH

 

BP

OH0065

 

4282 MONTICELLO, SOUTH EUCLID OH

 

BP

OH0066

 

2159 South GREEN Road, UNIVERSITY HEIGHTS OH

 

BP

OH0067

 

2643 WARRENSVILLE Road, UNIVERSITY HEIGHTS OH

 

BP

OH0068

 

25466 DETROIT Road, WESTLAKE OH

 

BP

OH0069

 

13165 LARCHMERE, SHAKER HEIGHTS OH

 

BP

OH0070

 

20420 CHAGRIN BLVD, SHAKER HEIGHTS OH

 

BP

OH0071

 

5206 STATE Road, PARMA OH

 

BP

OH0072

 

7510 BROADVIEW Road, PARMA OH

 

BP

OH0073

 

6585 RIDGE ROAD, PARMA OH

 

BP

OH0074

 

4910 HARVARD Avenue, NEWBURGH HEIGHTS OH

 

BP

OH0075

 

23425 LORAIN ROAD, NORTH OLMSTED OH

 

BP

OH0076

 

25295 LORAIN Road, NORTH OLMSTED OH

 

BP

OH0077

 

8200 COLUMBIA Road, OLMSTED FALLS OH

 

BP

OH0078

 

5200 ROCKSIDE Road, INDEPENDENCE OH

 

BP

OH0079

 

17810 BAGLEY Road, MIDDLEBURG HEIGHTS OH

 

BP

OH0080

 

4161 West 150TH Street, CLEVELAND OH

 

BP

OH0081

 

2801 MAYFIELD, CLEVELAND HEIGHTS OH

 

BP

OH0082

 

4006 LEE Road, CLEVELAND OH

 

BP

OH0083

 

552 East 152ND Street, CLEVELAND OH

 

BP

OH0085

 

10202 LORAIN Avenue, CLEVELAND OH

 

BP

OH0086

 

3735 FULTON Road, CLEVELAND OH

 

BP

OH0087

 

3100 West 14TH Street, CLEVELAND OH

 

BP

OH0088

 

10300 BROOKPARK Road, BROOKLYN OH

 

BP

OH0089

 

4774 ROYALTON Road, BROADVIEW HEIGHTS OH

 

BP

OH0090

 

25705 CHAGRIN BLVD, BEACHWOOD OH

 

BP

OH0091

 

35985 CENTER RIDGE Road, NORTH RIDGEVILLE OH

 

BP

OH0092

 

14008 LORAIN Avenue, CLEVELAND OH

 

BP

OH0093

 

14043 STATE Road, NORTH ROYALTON OH

 

BP

OH0094

 

5219 DETROIT ROAD, SHEFFIELD OH

 

BP

OH0095

 

32393 LORAIN ROAD, NORTH RIDGEVILLE OH

 

BP

OH0096

 

1700 BROOKPARK ROAD, CLEVELAND OH

 

BP

OH0098

 

2701 CHESTER Avenue, CLEVELAND OH

 

BP

OH0099

 

25525 CENTER RIDGE, WESTLAKE OH

 

BP

OH0100

 

30812 DETROIT Road, WESTLAKE OH

 

BP

OH0101

 

5510 Street CLAIR Avenue, CLEVELAND OH

 

BP

OH0109

 

736 Dresden, East Liverpool OH

 

BP

OH0111

 

16067 SR-170, East Liverpool OH

 

BP

OH0115

 

40890 SR-154, Lisbon OH

 

BP

PA0002

 

100 East UWCHLAND Avenue, EXTON PA

 

BP

 

--------------------------------------------------------------------------------


 

PA0009

 

101 OLD YORK ROAD, JENKINTOWN PA

 

EXXON

PA0011

 

103 North POTTSTOWN PIKE, EXTON PA

 

EXXON

PA0023

 

1229 MCDADE BLVD., WOODLYN PA

 

EXXON

PA0024

 

123 NORTH PINE, LANGHORNE PA

 

EXXON

PA0025

 

1266 East OLD LINCOLN HWY, LANGHORNE PA

 

EXXON

PA0034

 

1419 West MAIN Street, LANSDALE PA

 

EXXON

PA0062

 

1825 Route 309, ALLENTOWN PA

 

EXXON

PA0067

 

200 West MONTGOMERY Avenue, ARDMORE PA

 

EXXON

PA0083

 

2306 LYCOMING CREEK ROAD, WILLIAMSPORT PA

 

SHELL

PA0089

 

2401 HAVERFORD ROAD, ARDMORE PA

 

EXXON

PA0107

 

3101 North BROAD Street, PHILADELPHIA PA

 

EXXON

PA0111

 

3350 East MARKET Street, TWIN OAKS PA

 

SHELL

PA0115

 

3655 ROUTE 378, BETHLEHEM PA

 

EXXON

PA0117

 

3727 LINCOLN HIGHWAY, THORNDALE PA

 

EXXON

PA0128

 

701 Main Street, Red Hill PA

 

MOBIL

PA0141

 

53 West FAYETTE Street, UNIONTOWN PA

 

SHELL

PA0145

 

555 YORK ROAD, HATBORO PA

 

EXXON

PA0159

 

620 WEST DEKALB PIKE, KING OF PRUSSIA PA

 

EXXON

PA0160

 

6201 North BROAD Street, PHILADELPHIA PA

 

EXXON

PA0164

 

6816 EASTON ROAD, PIPERSVILLE PA

 

Valero

PA0176

 

7424 WEST CHESTER PIKE, UPPER DARBY PA

 

EXXON

PA0178

 

759 CHESTER PIKE, PROSPECT PARK PA

 

EXXON

PA0180

 

799 VALLEY FORGE ROAD, PHOENIXVILLE PA

 

EXXON

PA0182

 

801 BALTIMORE PIKE, SPRINGFIELD PA

 

EXXON

PA0190

 

9042 ROOSEVELT BLVD, PHILADELPHIA PA

 

EXXON

PA0195

 

9996 BUSTLETON Avenue, PHILADELPHIA PA

 

EXXON

PA0204

 

Chestnut AND LINE Street, MIFFLINBURG PA

 

SHELL

PA0211

 

ROUTES 63 & 113, HARLEYSVILLE PA

 

EXXON

PA0213

 

ROUTES I-80 & 115 S, MILESBURG PA

 

SHELL

PA0222

 

3577 Route 611, BARTONSVILLE PA

 

EXXON

PA0227

 

1130 Baltimore Pike, Glen Mills PA

 

EXXON

PA0272

 

1051 Wayne Avenue, Chambersburg PA

 

EXXON

PA0286

 

800 Market St, Port Royal PA

 

EXXON

PA0288

 

42 Main St, Beech Creek PA

 

EXXON

PA0290

 

63 White St, Brookville PA

 

EXXON

PA0291

 

3 Center St, Milroy PA

 

UNB

PA0300

 

3180 West College Ave, State College PA

 

EXXON

PA0301

 

542 South Center Street, Ebensberg PA

 

EXXON

PA0306

 

3 North Jefferson St, Mt. Union PA

 

EXXON

PA0307

 

1381 E College Ave, State College PA

 

EXXON

PA0314

 

115 S Juniata Street, Hollidaysburg PA

 

EXXON

PA0315

 

110 N Market St, Martinsburg PA

 

EXXON

PA0320

 

101 Bridge St, Jersey Shore PA

 

EXXON

PA0323

 

600 Broad St, New Bethlehem PA

 

EXXON

PA0324

 

6700 SR-36, Leeper PA

 

EXXON

PA0326

 

501 E Main St, Reynoldsville PA

 

EXXON

 

--------------------------------------------------------------------------------


 

PA0328

 

1473 Port Matilda Hwy, Philipsburg PA

 

EXXON

PA0329

 

100 W 10th St, Tyrone PA

 

EXXON

PA0330

 

3000 Bear Creek Blvd, Wilkes-Barre PA

 

MOBIL

PA0333

 

76 Chestnut St, Bradford PA

 

EXXON

PA0334

 

1st St & Buffalo-Pittsburgh Highway, DuBois PA

 

EXXON

PA0337

 

400 Philadelphia, Indiana PA

 

EXXON

PA0360

 

600 Beaver Avenue, Ellwood City PA

 

EXXON

PA0365

 

350 N Main St, Mercersburg PA

 

EXXON

PA0372

 

7391 Lincoln Way W, St. Thomas PA

 

EXXON

PA0383

 

4361 N Front St, Harrisburg PA

 

EXXON

PA0384

 

3377 Bear Creek Blvd, Wilkes-Barre PA

 

EXXON

PA0418

 

4612 EDGMONT AVE, BROOKHAVEN PA

 

MOBIL

PA0429

 

3050 Lehigh Street, Allentown PA

 

Valero

PA0430

 

6100 York Road, New Oxford PA

 

EXXON

PA0431

 

50 Main St (Getty), Glen Rock PA

 

UNB

PA0432

 

Route 61 & Rr # 3 (Mt Carbon), Pottsville PA

 

UNB

PA0433

 

Rt 61 Rd #5 (Fairlane), Pottsville PA

 

UNB

PA0434

 

518 Greenfield Road, Lancaster PA

 

EXXON

PA0435

 

302 Highland Drive, Mountville PA

 

EXXON

PA0436

 

1700 Pennsylvania 72, North Lebanon PA

 

UNB

PA0437

 

W. Greenwich & Schylkill Ave, Reading PA

 

UNB

PA0440

 

312 West Main Street, New Holland PA

 

EXXON

PA0441

 

Main & S.High Streets, Arendtsville PA

 

EXXON

PA0442

 

308 E. Wyomissing Avenue, Mohnton PA

 

EXXON

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PURCHASE SCHEDULE

 

(a)          This Purchase Schedule is a part of and incorporated into the PMPA
Franchise Agreement to which this Exhibit is attached.

 

(b)         The price to be paid by Franchise Dealer to Distributor in
accordance with the Agreement, for Products delivered to each Marketing Premises
shall be Distributor’s dealer tank wagon prices (DTWs) for each respective grade
of Branded Supplier’s Products as established by Distributor for the particular
Marketing Premises and in effect at the time when the title to the Products
passes from Distributor to Franchise Dealer in accordance with Section 2.5 of
the Agreement.

 

(c)          Franchise Dealer acknowledges and agrees that, subject to
subparagraph (d) below, from time to time, but no less than annually, the
Conflicts Committee of Lehigh Gas GP LLC (the General Partner of Lehigh Gas
Partners LP, the parent of Distributor) shall review Distributor’s overall
relationship with the Franchise Dealer to ensure that it is fair to the
Distributor and the Franchise Dealer.  In connection with any such review, the
Distributor shall have the right to review and, at the Distributor’s expense, to
audit, examine and make copies of the books and records maintained by the
Franchise Dealer necessary to allow the Conflicts Committee to evaluate the
fairness of the DTW prices charged by the Distributor to the Franchise Dealer
(the “Audit Right”).  The Distributor may exercise the Audit Right through such
auditors as the Distributor may determine in its sole discretion.  The
Distributor shall (a) exercise the Audit Right only upon reasonable written
notice to the Franchise Dealer and during normal business hours and (b) use its
reasonable efforts to conduct the Audit Right in such a manner as to minimize
the inconvenience and disruption to the Franchise Dealer.  Franchise Dealer
further acknowledges and agrees that, as a result of the Conflicts Committee’s
review of the relationship between the Distributor and the Franchise Dealer, the
Conflicts Committee may recommend changes to the Distributor’s DTW pricing
policies and procedures under this Agreement for some or all of the Marketing
Premises.

 

(d)         The provisions of subparagraph (c) above shall automatically
terminate and be of no further force and effect in the event that (i) Lehigh Gas
Corporation and Joseph V. Topper, Jr. cease to possess, directly or indirectly,
the power to direct or cause the direction of the management and policies of
Lehigh Gas GP LLC, whether through ownership of voting securities, by contract,
or otherwise, or (ii) Lehigh Gas GP LLC is removed as the general partner of
Lehigh Gas Partners LP.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CREDIT PROVISIONS

 

Pursuant to Section 2.4 of the Agreement, credit is offered In Distributor’s
sole discretion, as such, Distributor may extend credit to Franchise Dealer on
terms and conditions as specified by Distributor, and Distributor may modify the
terms and conditions of credit, or revoke credit, at any time or from time to
time.  If at any time and for any reason (or no reason) Distributor elects to
revoke such credit, then the terms of payment as detailed in Section 2.3 of the
Agreement shall apply.

 

The credit offered by Distributor is subject to, conditioned upon, and limited
to any of the terms Distributor may require, add or amend, from time to time,
including but not limited to the following:

 

1.               Default:  If Franchise Dealer defaults in the payment of any
obligation or indebtedness to Distributor or any related or affiliated entities,
or otherwise fails to comply with any credit terms imposed by Distributor. 
Distributor may without notice or demand, in addition to any other rights it may
have (including termination or non-renewal of this Agreement and the Franchise
Relationship):

 

(a)                               immediately suspend deliveries of all
Products; and

(b)                              apply any security which Franchise Dealer may
have given to Distributor to the payment of the indebtedness or obligation.

 

--------------------------------------------------------------------------------